Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This AMENDMENT NO. 2 TO CREDIT AGREEMENT (“Agreement”) dated as of July 8, 2016
(“Effective Date”) is by and among Patterson-UTI Energy, Inc., a Delaware
corporation (“Borrower”), the subsidiaries of the Borrower party hereto
(together with the Borrower, the “Loan Parties”), the Lenders party hereto (as
defined below), and Wells Fargo Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders, as the issuer of letters
of credit under the Credit Agreement referred to below (in such capacity, an
“L/C Issuer”), and as the swing line lender under the Credit Agreement referred
to below (in such capacity, the “Swing Line Lender”).

RECITALS

A. Reference is hereby made to that certain Credit Agreement dated as of
September 27, 2012 among the Borrower, the Administrative Agent, each L/C
Issuer, the Swing Line Lender and the financial institutions party thereto from
time to time, as lenders (the “Lenders”), as amended by that certain Amendment
No. 1 to Credit Agreement dated as of January 9, 2015 among the Borrower,
subsidiaries of the Borrower party thereto, the Administrative Agent, each L/C
Issuer, the Swing Line Lender and the financial institutions party thereto (as
so amended, the “Credit Agreement”).

B. The Borrower has requested that the Lenders make certain amendments to the
Credit Agreement, subject to the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. Defined Terms; Interpretation and Provisions. As used in this
Agreement, each of the terms defined in the opening paragraph and the Recitals
above shall have the meanings assigned to such terms therein. Each term defined
in the Credit Agreement, as amended hereby, and used herein without definition
shall have the meaning assigned to such term in the Credit Agreement, as amended
hereby, unless expressly provided to the contrary. Article, Section, Schedule,
and Exhibit references are to Articles and Sections of and Schedules and
Exhibits to this Agreement, unless otherwise specified. The words “hereof”,
“herein”, and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term “including” means “including, without
limitation”. Paragraph headings have been inserted in this Agreement as a matter
of convenience for reference only and it is agreed that such paragraph headings
are not a part of this Agreement and shall not be used in the interpretation of
any provision of this Agreement

Section 2. Amendments to Credit Agreement.

(a) Exhibit A to the Credit Agreement (Form of Loan Notice) is hereby deleted in
its entirety and replaced with Exhibit A attached hereto.

(b) Exhibit C to the Credit Agreement (Form of Compliance Certificate) is hereby
deleted in its entirety and replaced with Exhibit C attached hereto.

(c) Exhibit J attached hereto is hereby added to the Credit Agreement as Exhibit
J (Form of Borrowing Base Certificate).

(d) The Credit Agreement and Schedule 2.01 (Commitments and Applicable
Percentages) thereto are hereby amended as reflected in Annex I attached hereto
and Schedule 2.01 (Commitments and Applicable Percentages) attached hereto,
respectively.



--------------------------------------------------------------------------------

Section 3. Termination of Term Facility. Pursuant to Sections 2.06(b) and
2.07(b) of the Credit Agreement, the Borrower hereby terminates the Term
Facility and the Term Commitment thereunder. The parties hereto hereby waive any
prior written notice of such termination required under the Credit Agreement.

Section 4. Loan Parties’ Representations and Warranties. The Borrower
acknowledges, represents, warrants and agrees as to itself and all other Loan
Parties, and each other Loan Party acknowledges, represents, warrants and agrees
as to itself, that: (a) after giving effect to this Agreement, the
representations and warranties contained in the Credit Agreement, as amended
hereby, and the representations and warranties contained in the other Loan
Documents are true and correct in all material respects on and as of the
Effective Date and on the date hereof as if made on as and as of such date
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case such representation or warranty is true
and correct in all material respects as of such earlier date; (b) the execution,
delivery and performance of this Agreement are within the limited liability
company or corporate power and authority of such Loan Party and have been duly
authorized by appropriate limited liability company and corporate action and
proceedings; (c) this Agreement constitutes the legal, valid, and binding
obligation of such Loan Party enforceable in accordance with its terms, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity, and no portion of the Obligations are subject to avoidance,
subordination, recharacterization, recovery, attack, offset, counterclaim, or
defense of any kind; (d) there are no governmental or other third party
consents, licenses and approvals required to be made or obtained by it in
connection with its execution, delivery, performance, validity and
enforceability of this Agreement; (e) no Defaults or Events of Default shall
have occurred and be continuing; and (f) since the date of the financial
statements most recently delivered pursuant to Section 6.01(a) of the Credit
Agreement, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

Section 5. Conditions to Effectiveness. This Agreement shall become effective on
the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:

(a) the receipt by the Administrative Agent of multiple original counterparts of
this Agreement executed and delivered by duly authorized officers of the
Borrower, the Guarantors, the Administrative Agent, and Lenders holding at least
71.50% of the aggregate Revolving Credit Commitments in effect immediately prior
to this Agreement;

(b) (i) evidence satisfactory to the Administrative Agent of the payment in full
of all Term Loans outstanding under the Credit Agreement and all Term Loans
outstanding under that certain Term Loan Agreement dated as of March 18, 2015,
by and among the Borrower, certain lenders party thereto, and Wells Fargo Bank,
National Association as administrative agent (the “2015 Term Loan Agreement”),
and (ii) the receipt by the Administrative Agent of a customary payoff letter
for the 2015 Term Loan Agreement executed by the Borrower and the administrative
agent thereunder;

(c) the receipt by the Administrative Agent of a completed and executed
Borrowing Base Certificate in form and substance acceptable to the
Administrative Agent and calculating the Borrowing Base (as defined in Annex I)
to be in effect on the Effective Date and calculated for calendar month end of
May 31, 2016;

 

2



--------------------------------------------------------------------------------

(d) the receipt by the Administrative Agent of certificates of resolutions or
other action, incumbency certificates and/or other certificates of a secretary
or assistant secretary or similar officer of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or, if applicable, a certificate certifying that there has
been no change thereto since the date of the previously-delivered certificates
of a secretary or assistant secretary or similar officer of each Loan Party;

(e) the receipt by the Administrative Agent of an executed certificate of the
Responsible Officer of the Borrower dated as of the Effective Date stating that
(i) no Defaults or Events of Default shall have occurred and be continuing, and
(ii) since the date of the financial statements most recently delivered pursuant
to Section 6.01(a) of the Credit Agreement, there has been no event or
circumstance, individually or in the aggregate, that has had or could reasonably
be expected to have a Material Adverse Effect; and

(f) evidence satisfactory to the Administrative Agent of (i) the payment in full
by the Borrower of all the fees and expenses required to be paid as of or on the
Effective Date by Section 10.04 of the Credit Agreement or any other provision
of a Loan Document to the extent invoiced prior to the Effective Date and (ii)
all fees required to be paid under that certain engagement letter agreement
dated as of June 8, 2016 between the Borrower and Wells Fargo Securities, LLC,
as amended, and under that certain fee letter dated as of July 8, 2016 between
the Borrower and The Bank of Tokyo-Mitsubishi UFJ, Ltd.

Section 6. Acknowledgments and Agreements.

(a) Each Loan Party acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and each Loan Party
waives any defense, offset, counterclaim or recoupment with respect thereto. The
Administrative Agent, each L/C Issuer, the Swing Line Lender and the Lenders
hereby expressly reserve all of their rights, remedies, and claims under the
Loan Documents. Nothing in this Agreement shall constitute a waiver or
relinquishment of (i) any Default or Event of Default under any of the Loan
Documents, (ii) any of the agreements, terms or conditions contained in any of
the Loan Documents, (iii) any rights or remedies of the Administrative Agent,
each L/C Issuer, the Collateral Agent or any Lender with respect to the Loan
Documents, or (iv) the rights of the Administrative Agent, each L/C Issuer, the
Swing Line Lender or any Lender to collect the full amounts owing to them under
the Loan Documents.

(b) The Borrower, each Guarantor, Administrative Agent, each L/C Issuer, Swing
Line Lender and each Lender does hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and the
Borrower and the Guarantors acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement, as amended hereby, and
the Guaranty, are not impaired in any respect by this Agreement.

(c) From and after the Effective Date, all references to the Credit Agreement
and the Loan Documents shall mean the Credit Agreement and such Loan Documents
as amended by this Agreement.

(d) This Agreement is a Loan Document for the purposes of the provisions of the
other Loan Documents.

 

3



--------------------------------------------------------------------------------

Section 7. Reaffirmation of the Guaranty. Each Guarantor party hereto hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, all of
the Guaranteed Obligations (as defined in the Guaranty), and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under the Guaranty, in connection with the
execution and delivery of amendments, consents or waivers to the Credit
Agreement or any of the other Loan Documents.

Section 8. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature or other electronic imaging means, and all such signatures
shall be effective as originals.

Section 9. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 10. Severability. In case one or more provisions of this Agreement or
the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable Legal Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

Section 11. Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York; provided
that, the Administrative Agent, each L/C Issuer, the Swing Line Lender and each
Lender shall retain all rights arising under applicable federal law.

Section 12. ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature pages follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized effective as of the
Effective Date.

 

BORROWER: PATTERSON-UTI ENERGY, INC. By:  

/s/ John E. Vollmer III

  John E. Vollmer III   Senior Vice President—Corporate   Development, Chief
Financial Officer and   Treasurer

 

GUARANTORS: PATTERSON PETROLEUM LLC PATTERSON-UTI DRILLING COMPANY LLC
PATTERSON-UTI MANAGEMENT SERVICES, LLC UNIVERSAL WELL SERVICES, INC. UNIVERSAL
PRESSURE PUMPING, INC. Each by:  

/s/ John E. Vollmer III

  John E. Vollmer III   Senior Vice President—Corporate   Development, Chief
Financial Officer and   Treasurer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/LENDER/L/C ISSUER/SWING LINE LENDER/LENDERS: WELLS FARGO
BANK, N.A., as the Administrative Agent, an L/C Issuer, the Swing Line Lender
and a Lender By:  

/s/ Robert Corder

Name:   Robert Corder Title:   Director



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Kevin Sparks

Name:   Kevin Sparks Title:   Director



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Bradley Kuhn

Name:   Bradley Kuhn Title:   Assistant Vice President



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Patrick Jeffrey

Name:   Patrick Jeffrey Title:   Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and an L/C Issuer By:  

/s/ Tyler Ellis

Name:   Tyler Ellis Title:   Senior Vice President



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ Kirby West

Name:   Kirby West Title:   Vice President



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ John Frazell

Name:   John Frazell Title:   Director



--------------------------------------------------------------------------------

ZB, N.A. dba AMEGY BANK, as a Lender By:  

/s/ James Day

Name:   James Day Title:   Senior Vice President By:  

/s/ Michael Threadgill

Name:   Michael Threadgill Title:   Assistant Vice President



--------------------------------------------------------------------------------

BOKF, NA dba BANK OF TEXAS, as a Lender By:  

/s/ Mirian Livingston

Name:   Mirian Livingston Title:   Senior Vice President



--------------------------------------------------------------------------------

UMB BANK, N.A.,

as a Lender

By:  

/s/ Robert P. Elbert

Name:   Robert P. Elbert Title:   Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Revolving Credit
Commitment      Initial Applicable
Percentage (Revolving
Credit Facility)     Extending Lender  

Wells Fargo Bank, National Association

   $ 85,833,333.32         17.166666664 %      YES   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 64,583,333.33         12.916666666 %      YES   

Regions Bank

   $ 64,583,333.33         12.916666666 %      NO   

Comerica Bank

   $ 36,041,666.67         7.208333334 %      YES   

U.S. Bank National Association

   $ 36,041,666.67         7.208333334 %      YES   

Bank of America, N.A.

   $ 29,166,666.67         5.833333334 %      YES   

HSBC Bank USA, N.A.

   $ 29,166,666.67         5.833333334 %      YES   

Sumitomo Mitsui Banking Corporation

   $ 29,166,666.67         5.833333334 %      NO   

The Bank of Nova Scotia

   $ 29,166,666.67         5.833333334 %      YES   

ZB, N.A. dba Amegy Bank

   $ 22,916,666.67         4.583333334 %      YES   

BOKF, NA dba Bank of Texas

   $ 12,500,000.00         2.500000000 %      YES   

Mercantil Commercebank N.A.

   $ 12,500,000.00         2.500000000 %      NO   

UMB Bank, N.A.

   $ 12,500,000.00         2.500000000 %      YES   

Bank of Taiwan, Los Angeles Branch

   $ 8,333,333.33         1.666666666 %      NO   

Chang Hwa Commercial Bank Ltd., Los Angeles Branch

   $ 8,333,333.33         1.666666666 %      NO   

E.Sun Commercial Bank, Ltd., Los Angeles Branch

   $ 8,333,333.33         1.666666666 %      NO   

Mega International Commercial Bank Co., Ltd. New York Branch

   $ 6,666,666.67         1.333333334 %      NO   

Mega International Commercial Bank Co., Ltd. Silicon Valley Branch

   $ 4,166,666.67         0.833333334 %      NO      

 

 

    

 

 

   

 

 

 

Total

   $ 500,000,000.00         100 %      71.58 %    

 

 

    

 

 

   

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:             ,         

 

To: Wells Fargo Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 27,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Patterson-UTI Energy, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, N.A., as Administrative Agent and an L/C Issuer.

 

  The undersigned hereby requests (select one):

 

  ¨  a Borrowing    ¨  a conversion of Loans    ¨  a continuation of Eurodollar
Rate Loans

 

  1. On                      (a Business Day).

 

  2. In the amount of $        .

 

  3. Comprised of                                         .

             [Type of Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of      months.

 

  [5. The proceeds will be used for (select one):] 1

¨  an acquisition    ¨  a capital expenditure    ¨  a tender offer    ¨  a
repurchase of Indebtedness

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

 

1  Include for any requested Borrowing in which, after giving effect to the
application of proceeds thereof on the specified Business Day of such requested
Borrowing, the Consolidated Cash Balance at the end of such Business Day will
exceed the Consolidated Cash Balance Threshold.

 

Exhibit A

Page 1 of 2



--------------------------------------------------------------------------------

PATTERSON-UTI ENERGY, INC., a Delaware corporation, as Borrower By:  

 

Name:  

 

Title:  

 

 

Exhibit A

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     

 

To: Wells Fargo Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of September 27,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Patterson-UTI Energy, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, N.A., as Administrative Agent and an L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. [Attached hereto are] or [The Borrower has submitted or is submitting on this
date pursuant to Section 6.01(a) of the Agreement the following:] the year-end
audited financial statements required by Section 6.01(a) of the Agreement for
the fiscal year of the Borrower ended as of the above date and the report and
opinion of an independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. [Attached hereto are] or [The Borrower has submitted or is submitting on this
date pursuant to Section 6.01(b) of the Agreement the following:] the unaudited
financial statements required by Section 6.01(b) of the Agreement for the fiscal
quarter of the Borrower ended as of the above date. Such financial statements
fairly present the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

 

Exhibit C



--------------------------------------------------------------------------------

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Borrower contained in Article V of
the Agreement, and any representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered, [except as follows:                     ].

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

6. Each Domestic Subsidiary (other than any Excluded Subsidiary) existing as of
the date of this Certificate has executed and delivered to the Administrative
Agent a Guaranty (or such other document as the Administrative Agent has
requested to cause such Domestic Subsidiary to become a Guarantor), and such
other documents as are required by Section 6.12 of the Agreement.

 

Exhibit C



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    .

 

PATTERSON-UTI ENERGY, INC., a Delaware corporation, as Borrower By:  

 

Name:  

 

Title:  

 

 

Exhibit C



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.      Section 7.10(a) –Debt to Capitalization Ratio.

 

      

A. Consolidated Funded Indebtedness:

  

1. Obligations for borrowed money:

   $                

2. Reimbursement obligations arising under letters of credit, bankers’
acceptances, bank guaranties, surety bonds, and similar instruments:

   $                

3. Obligations to pay deferred purchase price of property or services (other
than trade accounts payable to a Person (i) in the United States or Canada, if
not past due for more than 60 days or (ii) in any other country, if not past due
for more than 120 days):

   $                

4. Indebtedness secured by a Lien on property owned or being purchased by the
Borrower or its Subsidiaries:

   $                

5. Capital leases:

   $                

6. Obligations in respect of any forward sale of production for which payment is
received in advance, other than on ordinary trade terms:

   $                

7. Obligations to purchase, redeem, or otherwise make any payment in respect of
any Equity Interest, on a date certain and not subject to any contingencies, or
at the option of the holder of such Equity Interest:

   $                

8. Guaranty obligations in respect of the foregoing:

   $                

9. Consolidated Funded Indebtedness (the sum of I.A.1 through I.A.8):

   $                

B. Total Capital

  

1. Consolidated Funded Indebtedness (I.A.9):

   $                

2. Consolidated Net Worth:

   $                

3. Total Capital (I.B.1 + I.B.2):

   $                

C. Debt to Capitalization Ratio ((I.A.9 ÷ I.B.3) x 100):

                  % 

Maximum allowed:

     40 % 

 

Schedule I to Exhibit C



--------------------------------------------------------------------------------

II.     Section 7.10(b) – Interest Coverage Ratio.

 

      

A. Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

  

1. Consolidated Net Income for Subject Period:

   $                

2. Consolidated Interest Charges for Subject Period:

   $                

3. Income taxes for Subject Period (including state franchise taxes based on
income or similar taxes based on income):

   $                

4. Depreciation, depletion, amortization and impairment expenses for Subject
Period:

   $                

5. Non-cash reductions of Consolidated Net Income for Subject Period:

  

[List specific non-cash items that may apply, such as stock-based compensation,
dry hole and abandonment, and gains on asset disposals/retirements]

   $                

[                     ]:

   $                

[                     ]:

   $              ] 

[                     ]:

   $                   

 

 

 

Total non-cash reductions of Consolidated Net Income:

   $                   

 

 

 

6. Non-cash additions to Consolidated Net Income for Subject Period:

   $                

7. Consolidated EBITDA (II.A.1 + II.A.2 + II.A.3 + II.A.4 + II.A.5 – II.A.6):

   $                

B. Consolidated Interest Charges for Subject Period:

  

1. Interest, premium payments, debt discount, fees, charges and related expenses
in connection with borrowed money or in connection with the deferred purchase
price of assets:

   $                

2. Rent expenses under capital leases treated as interest in accordance with
GAAP:

   $                

3. Consolidated Interest Charges (II.B.1 + II.B.2):

   $                

C. Interest Coverage Ratio (II.A.7 ÷ II.B.3):

         to 1   

Minimum required:

     3.00 to 1   

 

Schedule I to Exhibit C



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF BORROWING BASE CERTIFICATE

[date]

Wells Fargo Bank, N.A.

1525 W WT Harris Blvd.

Mail Code NC0680

Charlotte, North Carolina 28262

Attn: Syndication/Agency Services

Telephone: (704) 590-2760

Telecopy: (704) 590-2790

With a copy to:

Wells Fargo Bank, N.A.

1000 Louisiana, 9th Floor

MAC T5002-090

Houston, Texas 77002

Attention: Christina Faith

Telephone: (713) 319-1672

Facsimile: (713) 739-1087

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 27,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among Patterson-UTI Energy, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Wells Fargo Bank, N.A., as Administrative Agent and an L/C Issuer.

The Borrower hereby certifies that the amounts and calculations regarding the
Borrowing Base and Availability set forth in Sections A, B, C, D, E and F on the
attached Schedule A and on the accompanying supporting reports, if any, attached
hereto are true and correct in all material respects as of the dates set forth
on Schedule A.

[signature page follows]

 

Exhibit J

Page 1 of 11



--------------------------------------------------------------------------------

Very truly yours, PATTERSON-UTI ENERGY, INC. By:  

 

Name:  

 

Title:  

 

 

Exhibit J

Page 2 of 11



--------------------------------------------------------------------------------

SCHEDULE A

BORROWING BASE CALCULATION

AVAILABILITY CALCULATION

as of [DATE]:

 

A. ELIGIBLE EQUIPMENT

 

1. Net book value of Equipment2 of the Loan Parties and Canadian Subsidiaries
thereof reflected on their books in accordance with GAAP as of the month end
immediately preceding the date hereof:

   $                

minus

  

2. (without duplication) the sum of Equipment of the Loan Parties and Canadian
Subsidiaries thereof which:

  

 

a. constitutes immovable leasehold improvements or fixtures located on leased
Property

   $                

b. is subject to any third party’s Lien, including Permitted Liens (other than
landlord liens and warehousemen liens arising in the ordinary course of business
and other Liens permitted under clause (d) of Section 7.01 of the Credit
Agreement)

   $                

c. has become obsolete or materially damaged or is not operational and saleable
or leasable in its present state for the use for which it was manufactured or
purchased

   $                   

 

 

 

TOTAL:

   $                    

 

 

 

3. Eligible Equipment = A.1 – A.2

   $                 

 

2  “Equipment” of any Person means all equipment (as defined in the UCC) owned
by such Person, wherever located.

 

Exhibit J

Page 3 of 11



--------------------------------------------------------------------------------

B. ELIGIBLE INVENTORY3

 

1. Inventory4 of the Loan Parties and Canadian Subsidiaries thereof that is of a
type held as Inventory in such respective Person’s business as of the month end
immediately preceding the date hereof:

   $                 

minus

  

2. (without duplication) the sum of Inventory which is:

  

 

a. Inventory with respect to which a claim exists disputing such applicable
Person’s title to or right to possession which would cause such Inventory to not
be included under GAAP

   $                 

b. obsolete or slow moving Inventory

   $                

c. rejected, spoiled or damaged Inventory, or otherwise not readily saleable or
usable in its present state for the use for which it was processed or purchased

   $                

d. Inventory that has been shipped or delivered to a customer on consignment, on
a sale or return basis, or on the basis of any similar understanding

   $                

e. Inventory held for lease

   $                

f. Inventory that does not comply with any Legal Requirement or the standards
imposed by any Governmental Authority having authority over such Inventory or
such Person with respect to its manufacture, use, or sale

   $                

g. Inventory that is bill and hold goods or deferred shipment

   $                

h. Inventory evidenced by any negotiable document of title and such document of
title has been delivered to any Person other than a Loan Party or Canadian
Subsidiary

   $                

 

3  Eligible Inventory will be valued at the lower of cost or market value in
accordance with GAAP.

4  “Inventory” means, as to any Person, all inventory (as defined in the UCC)
owned by such Person, wherever located and whether or not in transit, which is
held for sale.

 

Exhibit J

Page 4 of 11



--------------------------------------------------------------------------------

i. Inventory produced in violation of the Fair Labor Standards Act or that is
subject to the “hot goods” provisions contained in Title 29 U.S.C. § 215

   $                

j. Inventory that is located in a jurisdiction outside the United States (other
than Canada and any province or territory of Canada), any state thereof or in
any territory or possession of the United States that has not adopted Article 9
of the UCC

   $                

k. Inventory that would constitute raw materials, work in process or supplies or
materials consumed in the business of any Loan Party or Subsidiary thereof (for
the avoidance of doubt, Inventory that is a raw material or supply provided to,
or for the benefit of, customers is not excluded under this item (k))

   $                

l. Inventory that would constitute a custom made or specialized inventory for a
specific customer which cannot be sold to any other customer without requiring
additional processing in any material respect

   $                

m. Inventory that is subject to any third party’s Lien, including Permitted
Liens (other than landlord liens and warehousemen liens arising in the ordinary
course of business)

   $                   

 

 

 

TOTAL:

   $                   

 

 

 

 

3. Eligible Inventory = B.1 – B.2

   $                

 

Exhibit J

Page 5 of 11



--------------------------------------------------------------------------------

C. ELIGIBLE RECEIVABLES

 

1. Receivables5 of the Loan Parties and Canadian Subsidiaries thereof on a
consolidated basis and without duplication, in each case reflected on
their books in accordance with GAAP as of the month end immediately preceding
the date hereof:

   $                

minus

  

2. (without duplication) the sum of Receivables which are:

  

a. Receivables to which such Person does not have good and marketable title

   $                

b. With respect to the Borrowing Base calculated hereunder, Receivables which
have not been billed on or prior to the date hereof and substantially in
accordance with ordinary course billing practices of such Person or have not
been paid for more than 120 days from the date of the invoice

   $                    $                

c. if for services, Receivables (i) not created in the ordinary course of
business of such Person from the performance by such Person of services which
have been fully performed or (ii) are a progress billing6

   $                

or

  

if for goods held for sale, such goods are on consignment, on approval or on a
“sale or return” basis, or not from the absolute sale on open account, or by
such Person of goods (i) in which such Person did not have sole and complete
ownership or (ii) which have not been shipped or delivered to the Account Debtor

  

 

5  “Receivables” of any Person means, at any date of determination thereof, the
unpaid portion of the obligation as stated on the respective invoice or other
writing, of a customer of such Person in respect of goods sold or services
rendered by such Person, including the unpaid portion of an “account” or
“account receivable” as defined in the UCC, if applicable.

6  “progress billing” means any invoice for goods sold or leased or services
rendered under a contract or agreement pursuant to which the Account Debtor’s
obligation to pay such invoice is conditioned upon such Person’s completion of
any further performance under the contract or agreement.

 

Exhibit J

Page 6 of 11



--------------------------------------------------------------------------------

or

   $                

if for goods held for rent, not from the rental by any Loan Party or such
Canadian Subsidiary as the lessor of goods owned by such Person

  

d. due from an Account Debtor that has more than 33% of its aggregate
Receivables owed to the Loan Parties and the Canadian Subsidiaries more than 120
days past the invoice date (for the avoidance of doubt, such calculation shall
aggregate all Receivables owed by such Account Debtor to any one or more Loan
Party or Canadian Subsidiary)

   $                

e. owed by an Account Debtor that any Loan Party or such Canadian Subsidiary
does not deem to be creditworthy

   $                

or

  

owed by an Account Debtor that any Loan Party or such Canadian Subsidiary deems
to be creditworthy but is owed by an Account Debtor which has (i) applied for,
suffered or consented to the appointment of any receiver, custodian, trustee or
liquidator of its assets, (ii) has had possession of all or a material part of
its property taken by any receiver, custodian, trustee or liquidator,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding up, or voluntary or involuntary case under any Debtor Relief Laws,
(iv) has admitted in writing its inability to, or is generally unable to, pay
its debt as they become due, (v) become insolvent, or (vi) ceased operation of
its business, other than, in each case, to the extent that such Receivable,
whether occurring post or pre-petition, is (A) owed by an Account Debtor that
has filed a motion in a proceeding under any Debtor Relief Law to pay its trade
creditors (without excluding such Loan Party or such Canadian Subsidiary) during
the pendency of such proceedings and such motion has not been denied by the
court or (B) owed by an Account Debtor as to which an order confirming a plan of
reorganization has been entered and the transactions contemplated by such plan
have been consummated

   $                

f. owed by an Account Debtor who is a Loan Party, a Subsidiary of a Loan Party,
any other Affiliate of a Loan Party, or a director, officer or employee of a
Loan Party or of an Affiliate of a Loan Party

   $                

 

Exhibit J

Page 7 of 11



--------------------------------------------------------------------------------

g. is not evidenced by an invoice

   $                

or

  

evidenced by any chattel paper, promissory note or other instrument

   $                

h. Receivables that, together with all other Receivables due from the same
Account Debtor, comprise more than 25% of the aggregate Receivables of all Loan
Parties and Canadian Subsidiaries with respect to all Account Debtors (provided,
however, that the amount listed for this item (h) shall only be the excess of
such amount)

   $                

i. subject to a set-off, counterclaim, defense, allowance or adjustment

   $                

or

  

Receivables for which there has been a dispute, objection or complaint by the
Account Debtor concerning its liability for such Receivable or a claim for any
such set-off, counterclaim, defense, allowance or adjustment by the Account
Debtor thereof

  

provided, however, that the amount of any such Receivable excluded pursuant to
this item (i) shall only be the amount of such set-off, counterclaim, allowance
or adjustment or claimed set-off, counterclaim, allowance or adjustment to the
extent excluded in accordance with, or as required under, GAAP

   $                

j. owed in a currency other than Dollars or Canadian Dollars

   $                

or

  

due from an Account Debtor organized under applicable law of, or operating in, a
jurisdiction other than the United States, any state of the United States or
Canada

   $                

k. owed by an Account Debtor that is subject to Sanctions

   $                

l. the result of (i) in the case of goods, work-in-progress, (ii) finance or
service charges (other than oil field services rendered by any Loan Party or
such Canadian Subsidiary in the ordinary course of business) or (iii) payments
of interest

   $                

m. written off the books of any Loan Party or such Canadian Subsidiary or
otherwise designated as uncollectible by any Loan Party or such Canadian
Subsidiary

   $                

 

Exhibit J

Page 8 of 11



--------------------------------------------------------------------------------

n. subject to a reduction thereof, other than discounts and adjustments given in
the ordinary course of business and deducted from such Receivable

   $                

o. newly created Receivables resulting from the unpaid portion or credit balance
of a partially paid Receivable

   $                

p. subject to any third party’s Lien, including Permitted Liens

   $                   

 

 

 

TOTAL:

   $                   

 

 

 

 

3. Eligible Receivables = C.1 – C.2

   $                

 

Exhibit J

Page 9 of 11



--------------------------------------------------------------------------------

D. ELIGIBLE CASH

 

1. readily and immediately available cash and Cash Equivalents7, in each case,
in Dollars and Canadian Dollars held in deposit accounts located in the United
States and Canada owned by any Loan Party or any Canadian Subsidiary thereof
(other than the Cash Collateral) as of the month end immediately preceding the
date hereof:

   $                

minus

  

1.

  

2. (without duplication) the sum of cash which is:

  

a. held in a deposit account that is encumbered and not free and clear of all
Liens and other third party rights other than (i) a Lien in favor of the
Administrative Agent securing the Obligations, if any or (ii) a Lien in favor of
the depositary institution holding such deposit accounts arising solely by
virtue of such depositary institution’s standard account documentary or any
statutory or common law provision relating to banker’s liens, rights or set-off
or similar rights and remedies and burdening only such deposit account

   $                

3. Eligible Cash = D.1 – D.2

   $                

 

7  “Cash Equivalents” means cash equivalents, marketable securities, treasury
bonds and bills, certificates of deposit, investments in money market funds and
commercial paper.

 

Exhibit J

Page 10 of 11



--------------------------------------------------------------------------------

E. BORROWING BASE EFFECTIVE AS OF THE DATE HEREOF:

 

1.

 

A.3 (Eligible Equipment) x 40%; and

     =       $              8 

2.

 

B.3 (Eligible Inventory) x 50%

     =       $                

3.

 

C.3 (Eligible Receivables) x 75%

     =       $                

4.

 

D.3 (Eligible Cash) x 90%

     =       $                

5.

 

Borrowing Base = E.1 + E.2 + E.3 + E.4

     =       $                

 

F. AVAILABILITY ON THE DATE HEREOF:

 

1.

  Total Revolving Credit Outstandings      =       $                

2.

 

Maximum Availability is equal to the lesser of:

        [check the box that applies]

        ¨ the aggregate Revolving Credit Commitments         ¨ Borrowing Base
(See E.5 above)      

3.

  Availability = F.2 – F.1      =       $              9 

 

8  E.1 must not comprise more than 60% of E.5.

9  A negative number would mean a Borrowing Base Deficiency exists.

 

Exhibit J

Page 11 of 11



--------------------------------------------------------------------------------

ANNEX I

[Attached.]



--------------------------------------------------------------------------------

ANNEX I

TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

 

 

CREDIT AGREEMENT

Dated as of September 27, 2012

among

PATTERSON-UTI ENERGY, INC.,

as the Borrower,

WELLS FARGO BANK, N.A.

as Administrative Agent,

an L/C Issuer, Swing Line Lender and a Lender,

and

The Other Lenders Party Hereto

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Syndication Agent

COMERICA BANK and U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents

WELLS FARGO SECURITIES, LLC and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Co-Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

   DEFINITIONS AND ACCOUNTING TERMS      1   

1.01

   Defined Terms      1   

1.02

   Other Interpretive Provisions      33   

1.03

   Accounting Terms      34   

1.04

   Rounding      34   

1.05

   Times of Day      34   

1.06

   Letter of Credit Amounts      34   

1.07

   Responsible Officer      35   

ARTICLE II

   THE COMMITMENTS AND CREDIT EXTENSIONS      35   

2.01

   The Loans      35   

2.02

   Borrowings, Conversions and Continuations of Loans      35   

2.03

   Letters of Credit      37   

2.04

   Voluntary Prepayments      46   

2.05

   Mandatory Prepayments      47   

2.06

   Termination or Reduction of Commitments      48   

2.07

   Repayment of Loans      49   

2.08

   Interest      49   

2.09

   Fees      50   

2.10

   Computation of Interest and Fees      51   

2.11

   Evidence of Debt      52   

2.12

   Payments Generally; Administrative Agent’s Clawback      52   

2.13

   Sharing of Payments by Lenders      54   

2.14

   Increase in Revolving Credit Facility      55   

2.15

   Swing Line Loans      56   

2.16

   Defaulting Lenders      59   

2.17

   Borrowing Base Adjustments      61   

ARTICLE III

   TAXES, YIELD PROTECTION AND ILLEGALITY      62   

3.01

   Taxes      62   

3.02

   Illegality      66   

3.03

   Inability to Determine Rates      66   

3.04

   Increased Costs; Reserves on Eurodollar Rate Loans      67   

3.05

   Compensation for Losses      68   

3.06

   Mitigation Obligations; Replacement of Lenders      69   

3.07

   Survival      69   

ARTICLE IV

   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      69   

4.01

   Conditions of Initial Credit Extension      69   

4.02

   Conditions to all Credit Extensions      71   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE V

   REPRESENTATIONS AND WARRANTIES      72   

5.01

   Existence, Qualification and Power; Compliance with Laws      72   

5.02

   Authorization; No Contravention      73   

5.03

   Governmental Authorization; Other Consents      73   

5.04

   Binding Effect      73   

5.05

   Financial Statements; No Material Adverse Effect      73   

5.06

   Litigation      74   

5.07

   No Default      74   

5.08

   Ownership of Property; Liens      74   

5.09

   Environmental Compliance      74   

5.10

   Insurance      74   

5.11

   Taxes      74   

5.12

   ERISA Compliance      75   

5.13

   Subsidiaries; Equity Interests      75   

5.14

   Margin Regulations; Investment Company Act      75   

5.15

   Disclosure      76   

5.16

   Compliance with Laws      76   

5.17

   OFAC; FCPA      76   

ARTICLE VI

   AFFIRMATIVE COVENANTS      77   

6.01

   Financial Statements      77   

6.02

   Certificates; Other Information      78   

6.03

   Notices      79   

6.04

   Payment of Obligations      79   

6.05

   Preservation of Existence, Etc      80   

6.06

   Maintenance of Properties      80   

6.07

   Maintenance of Insurance      80   

6.08

   Compliance with Laws      80   

6.09

   Books and Records      80   

6.10

   Inspection Rights      80   

6.11

   Use of Proceeds      81   

6.12

   Additional Guarantors      81   

6.13

   FCPA Policies and Procedures      81   

ARTICLE VII

   NEGATIVE COVENANTS      81   

7.01

   Liens      81   

7.02

   Foreign Subsidiaries and Joint Ventures      83   

7.03

   Indebtedness of Subsidiaries      83   

7.04

   Fundamental Changes      84   

7.05

   Hedging Agreements      86   

7.06

   Change in Nature of Business      86   

7.07

   Transactions with Affiliates      86   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

7.08

   Burdensome Agreements      86   

7.09

   Use of Proceeds      86   

7.10

   Financial Covenants      87   

7.11

   Restricted Payments      87   

ARTICLE VIII

   EVENTS OF DEFAULT AND REMEDIES      87   

8.01

   Events of Default      87   

8.02

   Remedies Upon Event of Default      89   

8.03

   Application of Funds      90   

ARTICLE IX

   ADMINISTRATIVE AGENT      91   

9.01

   Appointment and Authority      91   

9.02

   Rights as a Lender      91   

9.03

   Exculpatory Provisions      91   

9.04

   Reliance by Administrative Agent      92   

9.05

   Delegation of Duties      92   

9.06

   Resignation of Administrative Agent      92   

9.07

   Non-Reliance on Administrative Agent and Other Lenders      93   

9.08

   No Other Duties, Etc      94   

9.09

   Administrative Agent May File Proofs of Claim      94   

9.10

   Guaranty Matters      94   

ARTICLE X

   MISCELLANEOUS      95   

10.01

   Amendments, Etc      95   

10.02

   Notices; Effectiveness; Electronic Communication      97   

10.03

   No Waiver; Cumulative Remedies      98   

10.04

   Expenses; Indemnity; Damage Waiver      98   

10.05

   Payments Set Aside      100   

10.06

   Successors and Assigns      100   

10.07

   Treatment of Certain Information; Confidentiality      106   

10.08

   Right of Setoff      106   

10.09

   Interest Rate Limitation      107   

10.10

   Counterparts; Integration; Effectiveness      107   

10.11

   Survival of Representations and Warranties      108   

10.12

   Severability      108   

10.13

   Defaulting Lenders      108   

10.14

   Governing Law; Jurisdiction; Etc      110   

10.15

   Waiver of Jury Trial      111   

10.16

   USA PATRIOT Act Notice      111   

10.17

   ENTIRE AGREEMENT      112   

10.18

   Termination of Commitments under Existing Credit Agreement      112   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SIGNATURES

       S-1   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES

 

1.01    Existing Letters of Credit 2.01    Commitments and Applicable
Percentages 5.13    Subsidiaries; Other Equity Investments 7.01    Existing
Liens 10.02    Administrative Agent’s Office; Certain Addresses for Notices A   
Schedule A to the Amendment No. 1 to Credit Agreement

EXHIBITS

 

   Form of A    Loan Notice B-1    Revolving Credit Note B-2    Term Note C   
Compliance Certificate D    Assignment and Assumption E    Guaranty F    Opinion
of Counsel G    Swing Line Loan Notice H    Prepayment Notice I-1    Form of
U.S. Tax Compliance Certificate I-2    Form of U.S. Tax Compliance Certificate
I-3    Form of U.S. Tax Compliance Certificate I-4    Form of U.S. Tax
Compliance Certificate J    Form of Borrowing Base Certificate

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of September 27, 2012 among
PATTERSON-UTI ENERGY, INC., a Delaware corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and WELLS FARGO BANK, N.A., as Administrative Agent, Swing Line
Lender, an L/C Issuer and a Lender.

The Borrower has requested that the Lenders provide a term facility and a
revolving credit facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Account Debtor” means an account debtor as defined in the UCC.

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time provide to the
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as the same may hereafter be renewed,
extended, amended or restated from time to time.

“Amendment No. 2” means that certain Amendment No. 2 to Credit Agreement dated
as of the Amendment No. 2 Effective Date among the Borrower, the other Loan
Parties, the Administrative Agent, and the other parties thereto.

“Amendment No. 2 Effective Date” means July 8, 2016.



--------------------------------------------------------------------------------

“Anti-Corruption Laws” has the meaning specified in Section 5.17(b).

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) during the Availability Period
(Term), such Term Lender’s Term Commitment at such time and (ii) thereafter, the
outstanding principal amount of such Term Lender’s Term Loans at such time, and
(b) in respect of the Revolving Credit Facility, with respect to any Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place) of the Revolving Credit Facility represented by such Revolving Credit
Lender’s Revolving Credit Commitment at such time. If the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and the obligation of
each L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means:

(a) At all times prior to September 27, 2017, the following percentages per
annum, based upon the Debt to Capitalization Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b) as set forth below:

Applicable Rate – Table I

 

Pricing Level

  

Debt to

Capitalization

Ratio

   Commitment
Fee     Eurodollar
Rate;
Letters of
Credit     Base Rate  

1

   Less than or equal to 30%      0.500 %      2.75 %      1.75 % 

2

   Greater than 30%      0.500 %      3.25 %      2.25 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Debt to Capitalization Ratio shall become effective as of the date (the
“Adjustment Date”) that is the first day of the fiscal quarter (the “Applicable
Quarter”) immediately following the date that a Compliance Certificate is due to
be delivered pursuant to Section 6.02(b) hereof; provided, however, that if a
Compliance Certificate is not delivered within thirty (30) days after the date
due, then Pricing Level 2 shall apply as of the Adjustment Date. The Applicable
Rate in effect as of the Amendment No. 2 Effective Date through the date the
Compliance Certificate is delivered in connection with the fiscal quarter ended
June 30, 2016, shall be the Pricing Level 1, but subject to the proviso in the
immediately preceding sentence if such Compliance Certificate is not timely
delivered as required herein.

 

-2-



--------------------------------------------------------------------------------

(b) On and after September 27, 2017, the following percentages per annum, based
upon the Excess Availability applicable at such time and as set forth below:

Applicable Rate – Table II

 

Pricing Level

  

Excess

Availability

   Commitment
Fee     Eurodollar
Rate;
Letters of
Credit     Base Rate  

1

   Less than or equal to 33%      0.500 %      3.75 %      2.75 % 

2

   Greater than 33%, but less than or equal to 67%      0.500 %      3.50 %     
2.50 % 

3

   Greater than 67%      0.500 %      3.25 %      2.25 % 

The Applicable Rate for any Advance, Letter of Credit fees and the Commitment
Fees shall change when and as the relevant Excess Availability changes; provided
that, if any amounts required to be paid on the Maturity Date for Non-Extending
Lenders as required under Section 2.07(b) remain unpaid, then the Applicable
Rate shall be the Pricing Level 3 with respect to such amounts owing and unpaid.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Applicable Term Percentage” means with respect to any Term Lender at any time,
such Term Lender’s Applicable Percentage in respect of the Term Facility at such
time.

“Appropriate Lender” means, at any time, (a) with respect to any of the
Term Facility or the Revolving Credit Facility, a Lender that has a Commitment
with respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

-3-



--------------------------------------------------------------------------------

“Arrangers” means Wells Fargo Securities, LLC (or each successor thereto) and
The Bank of Tokyo-Mitsubishi UFJ, Ltd. (or each successor thereto), in their
respective capacities as co-lead arrangers and joint book runners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“AutoBorrow Agreement” means any agreement providing for automatic borrowing
services between the Borrower and the Swing Line Lender.

“Auto-Extension Letter of Credit” has the meaning set forth therefor in Section
2.03(b)(iii).

“Availability Period (Revolving)” means the period from and including the
Closing Date to the earliest of (a) the Maturity Date, (b) the date of
termination of the Revolving Credit Facility pursuant to Section 2.06(a), and
(c) the date of termination of the commitment of each Lender to make Loans and
of the obligation of each L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

“Availability Period (Term)” means the period from and including the Closing
Date to the earliest of (a) December 26, 2012, (b) the date of termination of
all of the Term Facility pursuant to Section 2.06(b), and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Base Rate” means for any day a fluctuating rate per annum equal to the greatest
of (a) the Federal Funds Rate plus one and one-half percent (1.50%), (b) the
Daily One Month LIBOR Rate plus one and one-half percent (1.50%), and (c) the
rate of interest in effect for such day as publicly announced from time to time
by Wells Fargo as its “prime rate.” The “prime rate” is a rate set by Wells
Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Wells Fargo shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

-4-



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.

“Borrowing Base” means, without duplication, an amount determined as of a
calendar month end and calculated as follows, and determined and adjusted as
provided in Section 2.17:

(a) 40% of the net book value of Eligible Equipment as of such calendar month
end; provided, that such amount determined under this clause (a) shall not
exceed 60% of the Borrowing Base then in effect, plus

(b) 50% of the value of Eligible Inventory as of such calendar month end, valued
at the lower of cost or market value in accordance with GAAP; plus

(c) 75% of the Eligible Receivables as of such calendar month end; plus

(d) 90% of Eligible Cash as of such calendar month end.

“Borrowing Base Certificate” means a certificate executed by any Responsible
Officer of the Borrower on behalf of the Borrower substantially in the form of
the attached Exhibit J which calculates the Borrowing Base and includes all
information as reasonably requested by the Administrative Agent.

“Borrowing Base Deficiency” means the excess, if any, of (a) the Total Revolving
Credit Outstandings over (b) the lesser of (i) the aggregate amount of the
Revolving Credit Commitments and (ii) the Borrowing Base then in effect.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means, in addition, any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

“Canadian Dollars” and “C$” means the lawful money of Canada.

“Canadian Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of Canada or any province thereof.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means cash equivalents, marketable securities, treasury bonds
and bills, certificates of deposit, investments in money market funds and
commercial paper.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change

 

-5-



--------------------------------------------------------------------------------

in any law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, for purposes of this Agreement
and to the extent permitted by applicable Laws, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have gone into
effect and adopted after the date of this Agreement.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

-6-



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes

“Consolidated Cash Balance” means, at any time, the consolidated balance of cash
and Cash Equivalents, in each case, held or owned by (whether directly or
indirectly), credited to the account of, or otherwise reflected as an asset on
the balance sheet of, the Borrower and its Subsidiaries but excluding, without
duplication, (a) any amounts held in Excluded Accounts up to the limits required
under the definition thereof, (b) any cash set aside to pay in the ordinary
course of business amounts of the Borrower or any Subsidiary then due and owing
to unaffiliated third parties and for which the Borrower or any Subsidiary has
issued checks or has initiated wires or ACH transfers in order to pay such
amounts, (c) any cash or Cash Equivalents of the Borrower or any Subsidiary
constituting purchase price deposits or other deposits made pursuant to
contractual or legal requirements to deposit money and such money is held by an
unaffiliated third party, (d) deposits from unaffiliated third parties that are
subject to return pursuant to binding agreements with such third parties, (e)
the amount of any Cash Collateral held solely for the benefit of the L/C Issuers
pursuant to the terms hereof, and (f) the amount of any deposits credited to the
account of the Borrower or its Subsidiaries but temporarily not made available
by the depository bank for withdrawal.

“Consolidated Cash Balance Threshold” means $100,000,000.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes (including
state franchise taxes based on income or similar taxes based on income) payable
by the Borrower and its Subsidiaries for such period, (iii) depreciation,
depletion, amortization and impairment expense and (iv) other expenses of the
Borrower and its Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period and minus, to the
extent included in calculating such Consolidated Net Income, all non-cash items
increasing Consolidated Net Income for such period. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters, if the Borrower or any Subsidiary has had a material acquisition or
disposition during such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such material acquisition
or disposition had occurred on the first day of such period.

“Consolidated Funded Indebtedness” means, as of any date of determination,
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis,
excluding (a) Indebtedness of the type described in clauses (b) (so long as such
amounts in such clause are contingent obligations), (c) and (g) of the
definition of Indebtedness and (b) Guarantees in respect of Indebtedness
described in the foregoing clause (a).

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase

 

-7-



--------------------------------------------------------------------------------

price of assets, in each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of the Borrower and its
Subsidiaries with respect to such period under capital leases that is treated as
interest in accordance with GAAP.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

“Consolidated Net Worth” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity of
the Borrower and its Subsidiaries on that date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Daily One Month LIBOR” means, for any day, the rate per annum equal to the
Eurodollar Rate then in effect for delivery for a one month period.

“Debt to Capitalization Ratio” means the ratio of Consolidated Funded
Indebtedness to Total Capital.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

 

-8-



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to the second paragraph of Section 10.13(a),
any Lender that (a) has failed to (i) (except, with regards to the funding of
Swing Line Loan, the Swing Line Lender) fund all or any portion of its Loans
within two Business Days of the date such Loans were required to be funded
hereunder, or (ii) pay to the Administrative Agent, any L/C Issuer, the Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) (except,
with regards to the funding of Swing Line Loans, the Swing Line Lender) has
notified the Borrower, the Administrative Agent or any L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect, (c)
(except, with regards to the funding of Swing Line Loans, the Swing Line Lender)
has failed, within two Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower and the continued effectiveness of such confirmation), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) has taken any action in furtherance of, or indicated its
consent to approval of, or acquiescence in, any such proceeding or for any such
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error. With respect to the Administrative Agent, a Lender shall be
deemed to be a Defaulting Lender only upon the delivery of written notice of the
Administrative Agent’s determination as to a Defaulting Lender to the Borrower,
each L/C Issuer, the Swing Line Lender and each Lender.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by the Borrower using the Dollar Exchange Rate then in effect.

 

-9-



--------------------------------------------------------------------------------

“Dollar Exchange Rate” means, on any date, for purposes of determining the
Dollar Equivalent of any other currency, the currency exchange rates used in
preparing the most recently delivered annual and quarterly financial statements
of the Borrower.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any State thereof or the District of Columbia.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) an L/C Issuer and (iii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, (x) “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries and (y) with respect to the foregoing
clause (d), the Borrower shall be deemed to have approved such assignee unless
it shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof.

“Eligible Cash” means readily and immediately available cash and Cash
Equivalents, in each case, in Dollars and Canadian Dollars held in deposit
accounts located in the United States and Canada owned by any Loan Party or any
Canadian Subsidiary thereof (other than the Cash Collateral); provided that,
such deposit accounts and the funds therein shall be unencumbered and free and
clear of all Liens and other third party rights other than (i) a Lien in favor
of the Administrative Agent securing the Obligations, if any, and (ii) a Lien in
favor of the depositary institution holding such deposit accounts arising solely
by virtue of such depositary institution’s standard account documentation or any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only such deposit accounts.

“Eligible Equipment” means with respect to any Loan Party or any Canadian
Subsidiary thereof, without duplication, all Equipment of such Loan Party or
such Canadian Subsidiary in each case reflected on its books in accordance with
GAAP and:

(a) which does not constitute immovable leasehold improvements or fixtures
located on leased Property;

(b) which has not become obsolete, has not been materially damaged and is
operational and is saleable or leasable in its present state for the use for
which it was manufactured or purchased; and

(c) which is not subject to any third party’s Lien, including Permitted Liens
(other than landlord liens and warehousemen liens arising in the ordinary course
of business and other Liens permitted under clause (d) of Section 7.01).

“Eligible Inventory” means with respect to any Loan Party or any Canadian
Subsidiary thereof, Inventory that is of a type held as Inventory in such
respective Person’s business, but specifically excluding Inventory which meets
any of the following conditions or descriptions:

(a) Inventory with respect to which a claim exists disputing such applicable
Person’s title to or right to possession which would cause such Inventory to not
be included under GAAP;

 

-10-



--------------------------------------------------------------------------------

(b) obsolete or slow moving Inventory;

(c) rejected, spoiled or damaged Inventory, or otherwise not readily saleable or
usable in its present state for the use for which it was processed or purchased;

(d) Inventory that has been shipped or delivered to a customer on consignment,
on a sale or return basis, or on the basis of any similar understanding;

(e) Inventory held for lease;

(f) Inventory that does not comply with any Legal Requirement or the standards
imposed by any Governmental Authority having authority over such Inventory or
such Person with respect to its manufacture, use, or sale;

(g) Inventory that is bill and hold goods or deferred shipment;

(h) Inventory evidenced by any negotiable document of title and such document of
title has been delivered to any Person other than a Loan Party or Canadian
Subsidiary;

(i) Inventory produced in violation of the Fair Labor Standards Act or that is
subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;

(j) Inventory that is located in a jurisdiction outside the United States (other
than Canada and any province or territory of Canada), any state thereof or in
any territory or possession of the United States that has not adopted Article 9
of the UCC;

(k) Inventory that would constitute raw materials, work in process or supplies
or materials consumed in the business of any Loan Party or Subsidiary thereof
(for the avoidance of doubt, Inventory that is a raw material or supply provided
to, or for the benefit of, customers is not excluded under this clause (k));

(l) Inventory that would constitute a custom made or specialized inventory for a
specific customer which cannot be sold to any other customer without requiring
additional processing in any material respect; and

(m) Inventory that is subject to any third party’s Lien, including Permitted
Liens (other than landlord liens and warehousemen liens arising in the ordinary
course of business).

Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory at the time of submission of the next Borrowing Base Certificate until
such time as the foregoing requirements are met with respect to such Inventory.

“Eligible Receivables” means on a consolidated basis for the Loan Parties or any
Canadian Subsidiary thereof and without duplication, all Receivables of such
Persons, in each case reflected on its books in accordance with GAAP, and each
of which meets all of the following criteria on the date of any determination:

(a) such Person has good and marketable title to such Receivable,

 

-11-



--------------------------------------------------------------------------------

(b) with respect to a particular Borrowing Base, such Receivable has been billed
on or prior to the date the applicable Borrowing Base Certificate calculating
such Borrowing Base has been delivered to the Administrative Agent hereunder and
substantially in accordance with ordinary course billing practices of such
Person and such Receivable is not unpaid for more than 120 days from the date of
the invoice;

(c) such Receivable was created in the ordinary course of business of such
Person (x) from the performance by such Person of services which have been fully
performed (and not a progress billing as defined below), (y) from the absolute
sale on open account (and not on consignment, on approval or on a “sale or
return” basis) by such Person of goods (i) in which such Person had sole and
complete ownership and (ii) which have been shipped or delivered to the Account
Debtor, or (z) from the rental by any Loan Party or such Canadian Subsidiary as
the lessor of goods owned by such Person; “progress billing” means any invoice
for goods sold or leased or services rendered under a contract or agreement
pursuant to which the Account Debtor’s obligation to pay such invoice is
conditioned upon such Person’s completion of any further performance under the
contract or agreement;

(d) such Receivable is not due from an Account Debtor that has more than 33% of
its aggregate Receivables owed to the Loan Parties and the Canadian Subsidiaries
more than 120 days past the invoice date (for the avoidance of doubt, such
calculation shall aggregate all Receivables owed by such Account Debtor to any
one or more Loan Party or Canadian Subsidiary);

(e) such Receivable is owed by an Account Debtor that any Loan Party or such
Canadian Subsidiary deems to be creditworthy and is not owed by an Account
Debtor which has (i) applied for, suffered or consented to the appointment of
any receiver, custodian, trustee or liquidator of its assets, (ii) has had
possession of all or a material part of its property taken by any receiver,
custodian, trustee or liquidator, (iii) filed, or had filed against it, any
request or petition for liquidation, reorganization, arrangement, adjustment of
debts, adjudication as bankrupt, winding up, or voluntary or involuntary case
under any Debtor Relief Laws, (iv) has admitted in writing its inability to, or
is generally unable to, pay its debt as they become due, (v) become insolvent,
or (vi) ceased operation of its business, other than, in each case, to the
extent that such Receivable, whether occurring post or pre-petition, is (A) owed
by an Account Debtor that has filed a motion in a proceeding under any Debtor
Relief Law to pay its trade creditors (without excluding such Loan Party or such
Canadian Subsidiary) during the pendency of such proceedings and such motion has
not been denied by the court or (B) owed by an Account Debtor as to which an
order confirming a plan of reorganization has been entered and the transactions
contemplated by such plan have been consummated;

(f) the Account Debtor on such Receivable is not a Loan Party, a Subsidiary of a
Loan Party, any other Affiliate of a Loan Party, nor a director, officer or
employee of a Loan Party or of an Affiliate of Loan Party;

(g) such Receivable, once billed, is evidenced by an invoice and not evidenced
by any chattel paper, promissory note or other instrument;

 

-12-



--------------------------------------------------------------------------------

(h) such Receivable, together with all other Receivables due from the same
Account Debtor, does not comprise more than 25% of the aggregate Receivables of
all Loan Parties and Canadian Subsidiaries with respect to all Account Debtors
(provided, however, that the amount of any such Receivable excluded pursuant to
this clause (h) shall only be the excess of such amount);

(i) such Receivable is not subject to any set-off, counterclaim, defense,
allowance or adjustment and there has been no dispute, objection or complaint by
the Account Debtor concerning its liability for such Receivable or a claim for
any such set-off, counterclaim, defense, allowance or adjustment by the Account
Debtor thereof (provided, however, that the amount of any such Receivable
excluded pursuant to this clause (i) shall only be the amount of such set-off,
counterclaim, allowance or adjustment or claimed set-off, counterclaim,
allowance or adjustment to the extent excluded in accordance with, or as
required under, GAAP);

(j) such Receivable is owed in Canadian Dollars or Dollars and is due from an
Account Debtor organized under applicable law of, or operating in, the United
States, any state of the United States or Canada;

(k) such Receivable is not owed by an Account Debtor that is subject to
Sanctions;

(l) such Receivable is not the result of (i) in the case of goods,
work-in-progress, (ii) finance or service charges (other than, for the avoidance
of doubt, oil field services rendered by any Loan Party or such Canadian
Subsidiary in the ordinary course of business), or (iii) payments of interest;

(m) such Receivable has not been written off the books of any Loan Party or such
Canadian Subsidiary or otherwise designated as uncollectible by any Loan Party
or such Canadian Subsidiary;

(n) such Receivable is not subject to any reduction thereof, other than
discounts and adjustments given in the ordinary course of business and deducted
from such Receivable;

(o) such Receivable is not a newly created Receivable resulting from the unpaid
portion or credit balance of a partially paid Receivable; and

(p) such Receivable is not subject to any third party’s Lien, including
Permitted Liens.

In the event that a Receivable which was previously an Eligible Receivable
ceases to be an Eligible Receivable hereunder, the Borrower shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate. In determining the
amount of an Eligible Receivable, the face amount of such Receivable shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances, payables or obligations to the Account Debtor
(including any amount that any Loan Party may be obligated to rebate to an
Account Debtor pursuant to the terms of any agreement or understanding (written
or oral)), (ii) all taxes, duties or other governmental charges included in such
Receivable, and (iii) the aggregate amount of all cash received in respect of
such Receivable but not yet applied by any Loan Party to reduce the amount of
such Receivable.

 

-13-



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equipment” of any Person means all equipment (as defined in the UCC) owned by
such Person, wherever located.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c), (m) or (o) of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
withdrawal (within the meaning of Section 4203 of ERISA) or partial withdrawal
(within the meaning of Section 4205 of ERISA) by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or receipt by the Borrower or an ERISA
Affiliate of notice that a Multiemployer Plan is in reorganization within the
meaning of Section 4241 of ERISA; (d) the filing of a notice of intent to
terminate, the treatment of a Plan

 

-14-



--------------------------------------------------------------------------------

amendment as a termination under Section 4041(c) of ERISA, receipt by the
Borrower or an ERISA Affiliate of notice or the termination or a Multiemployer
Plan under Section 4041A of ERISA, or receipt by the Borrower or an ERISA
Affiliate of notice of the commencement of proceedings by the PBGC to terminate
a Pension Plan or Multiemployer Plan; (e) receipt by the Borrower or an ERISA
Affiliate of notice of a determination by the PBGC that an event has occurred or
a condition exists which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum (rounded upward, if necessary, to the nearest
whole 1/8 of 1%) equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available,
internationally recognized source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason or will not adequately and fairly
reflect the cost to the Required Lenders of funding such Loan, then either (A)
the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Administrative Agent and with a term equivalent to such Interest
Period would be offered by Administrative Agent’s London Branch to major banks
in the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period or (B) for purposes of determining the Daily One Month LIBOR
Rate only, the Daily One Month LIBOR Rate shall be equal to the arithmetic
average (rounded in accordance with normal market practice) of BBA LIBOR for
each day during the week prior to BBA LIBOR becoming unavailable; provided that,
if the applicable interest rate as determined under any of the preceding
provisions of this definition is less than 0%, then “Eurodollar Rate” shall be
deemed to be equal to 0% for such determination.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Availability” means, as of a date of determination, an amount equal to
(a) the lesser of (i) the aggregate Revolving Credit Commitments at such time
and (ii) the Borrowing Base in effect at such time minus (b) the Total Revolving
Credit Outstandings at such time.

“Excluded Accounts” means (a) any deposit account all or substantially all of
the deposits in which consist of amounts utilized to fund payroll, employee
benefit or tax obligations of the Borrower and its Subsidiaries, (b) fiduciary,
trust or escrow accounts that are, in any event, held solely for the benefit of
unaffiliated third parties, and (c) all deposit accounts held by any Foreign
Subsidiary to the extent the Dollar Equivalent of the funds in such deposit
accounts under this clause (c) does not exceed $30,000,000.

 

-15-



--------------------------------------------------------------------------------

“Excluded Subsidiary” means (a) any Domestic Subsidiary that owns no material
assets other than the Equity Interests of one or more Foreign Subsidiaries and
Indebtedness owed by a Foreign Subsidiary to such Domestic Subsidiary incurred
in connection with the capitalization of such Foreign Subsidiary, (b) any
Domestic Subsidiary that owns no material assets other than the Equity Interests
of one or more Subsidiaries that qualify as an Excluded Subsidiary under the
previous clause (a) and Indebtedness owed by such Excluded Subsidiary to such
Domestic Subsidiary incurred in connection with the capitalization of such
Excluded Subsidiary, and (c) any Immaterial Subsidiary, but, in any event under
the preceding clause (a), (b) and (c), only if such Domestic Subsidiary or
Immaterial Subsidiary, as applicable, does not Guarantee any Indebtedness of any
Loan Party.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income or profits (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 10.13) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of August 19,
2010 among the Borrower, the lenders party thereto and Wells Fargo, as
administrative agent, as amended, supplemented or otherwise modified on or
before the date hereof.

“Existing Letters of Credit” means those certain Letters of Credit that are
outstanding on the Closing Date and that are listed on Schedule 1.01.

“Extending Lenders” means the Revolving Credit Lenders noted on Schedule 2.01 as
“Extending Lenders” and their respective permitted successors and assigns.

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official

 

-16-



--------------------------------------------------------------------------------

interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code, and any fiscal or regulatory legislation, rules or
practices adopted pursuant to such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the rate most recently
published; provided further that the Federal Funds Rate shall not be less than
zero.

“Fee Letters” means (a) the letter agreement, dated August 27, 2012, among the
Borrower, Wells Fargo Bank and Wells Fargo Securities, LLC, (b) the letter
agreement, dated August 27, 2012, between the Borrower and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., (c) the letter agreement, dated September 13, 2012,
between the Borrower and Regions Bank, (d) that certain engagement and fee
letter dated June 8, 2016 between the Borrower and Wells Fargo Securities, LLC,
as amended by that certain letter agreement dated July 8, 2016 between the
Borrower and Wells Fargo Securities, LLC, and (e) the letter agreement, dated
July 8, 2016, between the Borrower and The Bank of Tokyo-Mitsubishi UFJ, Ltd.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary (other than a Domestic Subsidiary)
that is treated as a controlled foreign corporation under Section 957 of the
Code.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Line Loans made by the Swing Line Lender other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

-17-



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means (a) as of the Closing Date, each of the Domestic Subsidiaries
identified on Schedule 5.13 other than Ambar Lone Star Fluid Services LLC, and
(b) after the Closing Date, any Subsidiary of the Company required to execute a
Guaranty under Section 6.12 hereof; provided, however, any Person constituting a
Guarantor as described in the preceding portion of this definition shall cease
to constitute a Guarantor when it is released and discharged from its
obligations under the Guaranty pursuant to the terms hereof.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit E,
and such additional guaranty agreements as may hereafter be executed.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

-18-



--------------------------------------------------------------------------------

“Hedge Obligation” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired by the Borrower or any of its Subsidiaries in any
and all oil, gas and other liquid or gaseous hydrocarbon properties and
interests, including without limitation, mineral fee or lease interests,
production sharing agreements, concession agreements, license agreements,
service agreements, risk service agreements or similar Hydrocarbon interests
granted by an appropriate Governmental Authority, farmout, overriding royalty
and royalty interests, net profit interests, oil payments, production payment
interests and similar interests in Hydrocarbons, including any reserved or
residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casing head gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom, including, without limitation, kerosene, liquefied
petroleum gas, refined lubricating oils, diesel fuel, drip gasoline, natural
gasoline, helium, sulfur and all other minerals.

“Immaterial Subsidiary” means Ambar Lone Star Fluid Services LLC and any
Subsidiary having total assets (real or personal, tangible or intangible) of
less than $1,000,000.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) (i) reimbursement obligations of such Person in respect of letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments; and (ii) contingent obligations of such
Person in respect of letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable to a Person in the
United States or Canada in the ordinary course of business and, in each case,
not past due for more than 60 days, and (ii) trade accounts payable to a Person
in a country other than the United States or Canada in the ordinary course of
business and, in each case, not past due for more than 120 days); and

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

-19-



--------------------------------------------------------------------------------

(f) capital leases;

(g) Off-Balance Sheet Liabilities;

(h) obligations in respect of a forward sale of production for which such Person
has received payment in advance other than on ordinary trade terms;

(i) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, on a date certain and not subject to any contingencies, or at
the option of the holder of such Equity Interest, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

(j) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA for the period of the four prior fiscal quarters ending
on such date to (b) Consolidated Interest Charges for such period.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan, the Maturity Date
for Non-Extending Lenders and the Maturity Date for Extending Lenders; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December, the Maturity Date for Non-Extending Lenders and the
Maturity Date for Extending Lenders. For the avoidance of doubt, interest would
be payable to all Revolving Credit Lenders on the Maturity Date for
Non-Extending Lenders and not just the Non-Extending Lenders.

 

-20-



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the latest Maturity Date.

“Inventory” means, as to any Person, all inventory (as defined in the UCC) owned
by such Person, wherever located and whether or not in transit, which is held
for sale.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, or (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment. The term “Investment” does not include (a) investment in cash
equivalents or short-term marketable debt securities; (b) extensions of credit
in the nature of accounts receivable or notes receivable arising from the grant
of trade credit in the ordinary course of business, or (c) investments in direct
ownership interests in Oil and Gas Properties (and related personal property
used in the operating, working or development thereof), net revenue interests,
royalty interests, or related to Oil and Gas Agreements, or other similar
arrangements in the ordinary course of the Borrower’s business which are usual
and customary in the ordinary course of the oil and gas exploration and
production business. As used in this definition, “Person” does not include a
natural person.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by an
L/C Issuer and the Borrower or in favor of an L/C Issuer and relating to any
such Letter of Credit.

 

-21-



--------------------------------------------------------------------------------

“Joint Venture” means any Person (A) in which the Borrower or a Subsidiary
invests cash, or to which the Borrower or a Subsidiary transfers assets (other
than in the ordinary course of business) used or useful in the Borrower’s or
such Subsidiary’s business, and the Borrower or such Subsidiary receives in
return ownership interests in such Person, (B) that carries on a trade or
business that is the same or similar to the business carried on by the Borrower
and its Subsidiaries, (C) some portion of the equity interests (excluding
director’s qualifying shares or similar ownership qualifications applying to
such Person’s board of directors or similar policy making group) of which are
owned by a Person or Persons other than the Borrower or its Subsidiaries, and
(D) the senior management functions of which are carried out by a group that
includes officers or directors of the Borrower or a Subsidiary; provided,
however, that a Joint Venture shall not include:

(a) a natural person, or

(b) a Person having a class of common stock (a) that is registered under the
Securities Exchange Act of 1934, (b) that is publicly traded on a recognized
national market, including electronic markets such as the NASDAQ Stock Market,
or (c) for which bid or ask prices are quoted in the publication known as the
pink sheets or similar reporting service for thinly traded companies.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of Wells Fargo and Bank of America, N.A., each in its
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

-22-



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time designate by notice to the
Borrower and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a standby letter of
credit or a commercial letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

“Letter of Credit Expiration Date” means the day that is not later than the
earlier to occur of (1) twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date and (2)
six months after the latest Maturity Date (excluding automatic extensions in the
applicable Letter of Credit, which extensions are subject to annual cancellation
in accordance with the terms of an Auto-Extension Letter of Credit), (or, if
such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(j).

“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, any Autoborrow Agreement, and the Guaranty.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole; (b) a material

 

-23-



--------------------------------------------------------------------------------

impairment of the ability of the Loan Parties collectively to perform their
payment or other material obligations under any Loan Document; (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower of any Loan Document to which it is a party, or (d) a
material adverse effect upon the legality, validity, binding effect or
enforceability against a Guarantor of any Loan Document to which it is a party
if such material adverse effect constitutes a material adverse effect on the
legality, validity, binding effect or enforceability of the Loan Documents
against the Borrower and the Guarantors considered as a whole.

“Maturity Date” means (a) with respect to the Commitments and Loans of
Non-Extending Lenders, September 27, 2017, and (b) with respect to the
Commitments and Loans of Extending Lenders, March 27, 2019.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances which is required
under Section 2.03(h), an amount equal to 100% of the Fronting Exposure of all
L/C Issuers with respect to Letters of Credit issued and outstanding at such
time, (ii) with respect to Cash Collateral consisting of cash or deposit account
balances which is required under Section 2.03(g) or Section 8.02(c), an amount
equal to 105% of the then Outstanding Amount of all L/C Obligations and (iii)
otherwise, an amount determined by the Administrative Agent, the L/C Issuers and
the Borrower in their sole discretion.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or with respect to which the Borrower or
any ERISA Affiliate may have any liability, contingent or otherwise.

“Non-Extending Lenders” means each Revolving Credit Lender other than an
Extending Lender.

“Note” means a Term Note, a Revolving Credit Note or the Swing Line Note, as the
context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means The Office of Foreign Assets Control, United States Department of
Treasury.

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a)

 

-24-



--------------------------------------------------------------------------------

with respect to any asset securitization transaction (including any accounts
receivable purchase facility) (i) the unrecovered investment of purchasers or
transferees of assets so transferred provided that such investment is ultimately
due for repayment at some date certain, and (ii) any other payment, recourse,
repurchase, hold harmless, indemnity or similar obligation of such Person or any
of its Subsidiaries in respect of assets transferred or payments made in respect
thereof, other than limited recourse provisions that are customary for
transactions of such type and that neither (x) have the effect of limiting the
loss or credit risk of such purchasers or transferees with respect to payment or
performance by the obligors of the assets so transferred nor (y) impair the
characterization of the transaction as a true sale under applicable Laws
(including Debtor Relief Laws); (b) any Synthetic Lease Obligation; (c) the
monetary obligations under any sale and leaseback transaction which does not
create a liability on the consolidated balance sheet of such Person and its
Subsidiaries; or (d) any other monetary obligation arising with respect to any
other transaction which (i) is characterized as indebtedness for tax purposes
but not for accounting purposes in accordance with GAAP or (ii) is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Subsidiaries (for purposes of this clause (d), any transaction structured to
provide tax deductibility as interest expense of any dividend, coupon or other
periodic payment will be deemed to be the functional equivalent of a borrowing).

“Oil and Gas Agreements” means operating agreements, processing agreements,
farm-out and farm-in agreements, development agreements, area of mutual interest
agreements, contracts for the gathering and/or transportation of oil and natural
gas, unitization agreements, pooling arrangements, joint bidding agreements,
joint venture agreements, participation agreements, surface use agreements,
service contracts, leases and subleases of Oil and Gas Properties or other
similar agreements which are customary in the oil and gas business, howsoever
designated, in each case made or entered into in the ordinary course of the oil
and gas business as conducted by the Borrower and its Subsidiaries.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Property now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including, without limitation, all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements which relate to any of the
Hydrocarbon Interests or the production, sale, purchase, exchange or processing
of Hydrocarbons from or attributable to such Hydrocarbon Interest; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, the lands covered thereby and all oil in tanks and
all rents, issues, profits, proceeds, products, revenues and other income from
or attributable to the Hydrocarbon Interests; and (f) all tenements,
hereditaments, appurtenances and property in any manner appertaining, belonging,
affixed or incidental to the Hydrocarbon Interests, and any and all property,
now owned or hereinafter acquired and situated upon, used, held for use or
useful in connection with the operating, working or development of any of such
Hydrocarbon Interests or property (excluding drilling rigs, automotive equipment
or other personal property which may be on such premises for the purpose of
drilling a well or for other similar temporary uses) and including any and all
oil wells, gas wells, injection wells or other wells, buildings, structures,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, field gathering systems, tanks and tank batteries, fixtures, valves,
fittings,

 

-25-



--------------------------------------------------------------------------------

machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery or enforcement of, or otherwise with respect
to, this Agreement or any other Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.06(b)).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, with respect to which the
Borrower or any ERISA Affiliate, may have any liability, contingent or
otherwise.

 

-26-



--------------------------------------------------------------------------------

“Permitted Liens” means the Liens permitted under Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Pro Forma Debt Service Coverage Ratio” means, with respect to any Restricted
Payment to be made in any fiscal quarter (the “Test Quarter”), the ratio of (a)
Consolidated EBITDA for the four-fiscal quarter period ended immediately prior
to such Test Quarter and for which a Compliance Certificate has been delivered
under Section 6.02(b), to (b) the sum of (i) Consolidated Interest Charges for
such four-fiscal quarter period plus (ii) all Restricted Payments (other than
those constituting dividends) made or to be made in such Test Quarter plus (iii)
all Restricted Payments constituting dividends made or to be made in such Test
Quarter multiplied by four. For the avoidance of doubt, only Restricted Payments
constituting dividends in subclause (iii) of this definition shall be multiplied
by four for purposes of calculating the Pro Forma Debt Service Coverage Ratio.

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Receivables” of any Person means, at any date of determination thereof, the
unpaid portion of the obligation as stated on the respective invoice or other
writing, of a customer of such Person in respect of goods sold or services
rendered by such Person, including the unpaid portion of an “account” or
“account receivable” as defined in the UCC, if applicable.

“Recipient” means (a) other than as to Section 3.04(a), the Administrative
Agent, (b) any Lender and (c) any L/C Issuer, as applicable.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice, and (d) if an AutoBorrow
Agreement is in effect, any notice required under such AutoBorrow Agreement.

 

-27-



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitments of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party.

“Restricted Payment” has the meaning set forth in Section 7.11.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The aggregate amount of the
Revolving Credit Commitments on the date hereof is $500,000,000.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time, or the
facility provided pursuant to Section 2.01(b), as the context may require.

 

-28-



--------------------------------------------------------------------------------

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit B-1.

“Sanctions” has the meaning specified in Section 5.17(a).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Senior Note Indebtedness” means unsecured Indebtedness of the Borrower (a)
governed by the Senior Note Purchase Agreements and (b) evidenced by other
bonds, debentures, notes or other similar instruments; provided that, with
respect to such other bonds, debentures, notes or other similar instruments, (i)
the scheduled maturity date of such Indebtedness shall not be earlier than one
year after the latest Maturity Date (as such term is herein defined when such
Indebtedness is incurred) and the scheduled maturity date of such Indebtedness
may not be shortened, (ii) such Debt shall not have any amortization or other
requirement to purchase, redeem, retire, defease or otherwise make any payment
in respect thereof, other than at scheduled maturity thereof and mandatory
prepayments triggered upon change in control or disposition of assets, and (iii)
the agreements and instruments governing such Indebtedness shall not contain,
other than as a consequence of amendments to this Agreement or any other Loan
Document, (A) (1) any financial maintenance covenants that are more restrictive
than those in this Agreement, or (2) any other affirmative or negative covenants
that are, taken as a whole, materially more restrictive than those set forth in
this Agreement; provided that the inclusion of any covenant that is customary
with respect to such type of Indebtedness and that is not found in this
Agreement shall not be deemed to be more restrictive for purposes of this clause
(2), (B) any restriction on the ability of the Borrower or any of its
Subsidiaries to amend, modify, restate or otherwise supplement this Agreement
(other than as to the maximum principal amount permitted to be incurred
hereunder) or the other Loan Documents, (C) any restrictions on the ability of
any Subsidiary of the Borrower to guarantee the payment of the Obligations (as
such Obligations may be amended, supplemented, modified, or amended and
restated), provided that a requirement that any such Subsidiary also guarantee
such Indebtedness shall not be deemed to be a violation of this clause (C), or
(D) any restrictions on the ability of any Subsidiary or the Borrower to incur
Indebtedness under this Agreement.

“Senior Note Purchase Agreements” means (a) that certain Note Purchase Agreement
dated October 5, 2010, executed by the Borrower and providing for $300,000,000
of its 4.97% Series A Senior Notes due October 5, 2020 and (b) that certain Note
Purchase Agreement dated June 14, 2012, executed by the Borrower and providing
for $300,000,000 of its 4.27% Series B Senior Notes due June 14, 2022, in each
case under clause (a) and (b), as such Note Purchase Agreement may be amended,
supplemented or otherwise modified from time to time so long as the amended,
supplemented, or otherwise modified terms thereof would satisfy the requirements
under clauses (i) – (iii) of the definition of “Senior Note Indebtedness”.

 

-29-



--------------------------------------------------------------------------------

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“SPC” has the meaning specified in Section 10.06(g).

“Solvent” means, as to any Person, on the date of any determinations, that on
such date the fair value of the property of such Person, exclusive of property
transferred, concealed or removed with intent to hinder, delay or defraud such
entity’s creditors and property that may be exempted from property of a
bankruptcy estate pursuant to Section 522 of the Bankruptcy Code of 1978, as
amended, is greater than the total amount of the probable liability of the debts
of such Person. The determination of “Solvent” may include considerations,
determinations and assumptions that are reasonable for such conclusion.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).

 

-30-



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.15, or, if an AutoBorrow Agreement is in effect, any transfer of funds
pursuant to such AutoBorrow Agreement.

“Swing Line Lender” means Wells Fargo in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.15(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.15(b), which, if in writing, shall be substantially in the form of
Exhibit G, or if an AutoBorrow Agreement is in effect, such other form as may be
required therein.

“Swing Line Note” means the promissory note made by the Borrower payable to the
order of the Swing Line Lender evidencing the indebtedness of the Borrower to
the Swing Line Lender resulting from Swing Line Loans in form acceptable to the
Swing Line Lender.

“Swing Line Payment Date” means (a) if an AutoBorrow Agreement is in effect, the
earliest to occur of (i) the date required by such AutoBorrow Agreement, (ii)
demand is made by the Swing Line Lender and (iii) the Maturity Date applicable
to the Lender that is the Swing Line Lender for the Revolving Credit Facility,
or (b) if an AutoBorrow Agreement is not in effect, the earlier to occur of (i)
three (3) Business Days after demand is made by the Swing Line Lender if no
Default exists, and otherwise upon demand by the Swing Line Lender and (ii) the
Maturity Date applicable to the Lender that is the Swing Line Lender for the
Revolving Credit Facility.

“Swing Line Sublimit” means an amount equal to $20,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Term Commitments on the Amendment No. 2 Effective Date is $0.

 

-31-



--------------------------------------------------------------------------------

“Term Facility” means, at any time, (a) (i) during the Availability Period
(Term), the aggregate amount of the Term Commitments at such time, and
(ii) thereafter, the aggregate principal amount of the Term Loans of all Term
Lenders outstanding at such time, or (b) the facility provided pursuant to
Section 2.01(a), as the context may require.

“Term Lender” means (a) at any time on or prior to, or within 90 days following,
the Closing Date, any Lender that has a Term Commitment at such time and any
Lender that holds Term Loans at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

“Term Loan” has the meaning specified in Section 2.01(a).

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit B-2.

“Threshold Amount” means $50,000,000.

“Total Capital” means, at any time, the sum of (a) Consolidated Funded
Indebtedness at such time and (b) Consolidated Net Worth as of the last day of
the most recently ended fiscal quarter of the Borrower.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Total Outstandings” means, without duplication, the aggregate Outstanding
Amount of all Loans, Swing Line Loans and L/C Obligations.

“Total Term Outstandings” means the aggregate Outstanding Amount of all Term
Loans.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(g).

“U.S. Person” means any Person that is a “United States person” as defined
Section 7701(a)(30) of the Code.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA as of the most recently completed
fiscal year of the Pension Plan, over the current value of that Pension Plan’s
assets as of the most recently completed fiscal year of the Pension Plan,
determined in accordance with the assumptions used for funding the Pension Plan
pursuant to Section 412 of the Code for the applicable plan year.

 

-32-



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Use of Proceeds Certificate” means a certificate of the Borrower executed by a
Responsible Officer detailing the proposed use of proceeds of the Borrowing
requested by the Borrower, which certificate may be combined with the applicable
Request for Credit Extension.

“Wells Fargo” means Wells Fargo Bank, N.A. and its successors.

“Withholding Agent” means any Loan Party and the Administrative Agent.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

-33-



--------------------------------------------------------------------------------

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
calculations for purposes of determining (i) the Applicable Rate, (ii)
compliance with the covenants set forth in Sections 7.01, 7.03, 7.04 and 7.10
and (iii) the relevant definitions used with respect to the provisions referred
to in the preceding clauses (i) and (ii)) required to be submitted pursuant to
this Agreement shall be calculated and prepared in conformity with, GAAP in
effect as of the Closing Date and applied on a consistent basis with that used
in preparing the Audited Financial Statements except as provided in Section
1.03(b) or as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP or in the application
thereof would affect the computation of any financial ratio or requirement, or
the operation of any other provision, set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement or provision to preserve the original intent thereof in light of
such change in GAAP or in the application thereof (subject to the approval of
the Required Lenders); provided that, until so amended, regardless of whether
any such request is made before or after such change in GAAP or in the
application thereof, (i) such ratio or requirement or provision shall continue
to be computed or interpreted in accordance with GAAP as in effect immediately
prior to such change becoming effective (including, GAAP in effect as of the
Closing Date until the first such amendment is made) and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. All
financial covenants, ratios and other calculations, including the Borrowing
Base, shall be calculated without giving effect to the lease accounting
standards issued by Financial Accounting Standards Board in February 2016 with
respect to accounting for leasing transactions.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time (for purposes of clarity, it is
understood by the parties that in the case of a Letter of Credit which is issued
in an initial face amount and is subsequently drawn, the “stated amount” shall
mean the remaining amount available to be drawn); provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

-34-



--------------------------------------------------------------------------------

1.07 Responsible Officer. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Term Borrowing. On the Closing Date, each Term Lender made loans (each
such loan, a “Term Loan”) in the amount of such Lender’s Term Commitment as of
the Closing Date. Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed. On the Amendment No. 2 Effective Date, no Term
Loans are outstanding.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period (Revolving) for the Revolving Credit
Facility, in an aggregate amount not to exceed at any time outstanding the
amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total Revolving
Credit Outstandings shall not exceed the Revolving Credit Facility, (ii) the
Total Revolving Credit Outstandings shall not exceed the Borrowing Base in
effect at such time and (iii) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment. Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.04, and reborrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
10:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a

 

-35-



--------------------------------------------------------------------------------

principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Section 2.03(c), each Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Term Borrowing,
a Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term Loans or Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. Notwithstanding anything to the contrary herein, a Swing
Line Loan may not be converted to a Eurodollar Rate Loan.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify, on the same day that the request is received from the Borrower, each
Lender of the amount of its Applicable Percentage under the applicable Facility
of the applicable Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Appropriate Lender shall
make the amount of its Applicable Percentage of the Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Wells Fargo
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that if, on the date
the Loan Notice with respect to such Borrowing is given by the Borrower, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and second,
shall be made available to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the

 

-36-



--------------------------------------------------------------------------------

Administrative Agent shall notify the Borrower and the Lenders of any change in
Wells Fargo’s prime rate used in determining the Base Rate promptly following
the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than six Interest Periods in effect with respect to Loans.

(f) If an AutoBorrow Agreement is in effect, each Swing Line Borrowing shall be
made as provided in such AutoBorrow Agreement.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each of the L/C
Issuers agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the day that is seven days prior to the
latest Maturity Date for the Revolving Credit Facility then in effect, to issue
Letters of Credit for the account of the Borrower, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (v) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (w) the Total Revolving Credit Outstandings shall not
exceed the Borrowing Base in effect at such time, (x) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans, shall not exceed such Lender’s
Revolving Credit Commitment, (y) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit, (z) the Outstanding Amount of
the L/C Obligations related to Letters of Credit issued by Wells Fargo shall not
exceed $50,000,000, and (aa) the Outstanding Amount of the L/C Obligations
related to Letters of Credit issued by Bank of America, N.A. shall not exceed
$0. Each request by the Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

 

-37-



--------------------------------------------------------------------------------

(ii) No L/C Issuer shall issue any Letter of Credit, if, subject to
Section 2.03(b)(iii), the expiry date of such requested Letter of Credit would
(excluding automatic extensions in the applicable Letter of Credit, which
extensions are subject to annual cancellation in accordance with the terms of an
Auto-Extension Letter of Credit) occur after the Letter of Credit Expiration
Date.

(iii) No L/C Issuer shall be under any obligation to issue, renew, extend, or
increase any Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which an L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer;

(C) except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$500,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) any Lender is at such time a Defaulting Lender hereunder, unless either (1)
the Borrower has delivered to the Administrative Agent Cash Collateral in an
amount equal to each L/C Issuer’s Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any other Cash Collateral then held) with respect to the
Defaulting Lender or (2) such L/C Issuer has otherwise entered into arrangements
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s Fronting Exposure (after giving
effect to Section 2.16(a)(iv)) with respect to the Defaulting Lender, in either
case, arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has Fronting Exposure, as it may elect in its sole discretion.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

 

-38-



--------------------------------------------------------------------------------

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 10:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to such L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as such L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to such L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to such L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the

 

-39-



--------------------------------------------------------------------------------

Administrative Agent with a copy thereof. Unless such L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, such L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by such L/C Issuer, the Borrower shall not be required to make a
specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) such L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, such L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

-40-



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, such L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 10:00 a.m. on the date of
any payment by the applicable L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the binding effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of such L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 12:00 Noon on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to such L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from such L/C Issuer an L/C Borrowing in the amount
of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse an L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of such amount shall be
solely for the account of such L/C Issuer.

 

-41-



--------------------------------------------------------------------------------

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse an L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of an L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation. A certificate of an L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be presumed correct
absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by an L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon

 

-42-



--------------------------------------------------------------------------------

from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse an L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), an L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by an L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, an L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent,

 

-43-



--------------------------------------------------------------------------------

participant or assignee of an L/C Issuer shall be liable to any Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of the Revolving Credit Lenders or the Required Revolving Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of an L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, an L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. Within three Business Days following the written request of
the Administrative Agent, (i) if an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of seven days prior to the latest Maturity Date
for the Revolving Credit Facility then in effect, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations in an amount
equal to the Minimum Collateral Amount. Sections 2.05 and 8.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder. For
purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the applicable L/C Issuer and the Revolving Credit
Lenders, as collateral for the L/C Obligations, either (A) cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the applicable L/C Issuers (which documents are
hereby consented to by the Lenders) or (B) one or more letters of credit issued
by financial institutions having the same or better credit rating as the
applicable L/C Issuers in form and substance satisfactory to the Administrative
Agent and the applicable L/C Issuers (which are hereby consented to by the
Lenders). Derivatives of such term have corresponding meanings. The Borrower
hereby grants to the Administrative Agent, for the benefit of the L/C Issuers
and the Revolving Credit Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
Collateral shall be maintained in blocked, interest bearing deposit accounts at
Wells Fargo.

 

-44-



--------------------------------------------------------------------------------

(h) Defaulting Lender. At any time that there shall exist a Defaulting Lender,
within three Business Days following the written request of the Administrative
Agent or any L/C Issuer (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.16(a)(iv) and any
Cash Collateral then held) in an amount not less than the Minimum Collateral
Amount.

(i) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the L/C Issuers, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower and the relevant Defaulting Lender
will, within three Business Days following written demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral then held). As to a Defaulting Lender, if such Defaulting
Lender’s generally applicable policy requirements would prohibit an affirmative
obligation to deposit cash collateral for such Defaulting Lender’s obligations,
then such Defaulting Lender shall be considered in compliance with the foregoing
cash collateral requirement if such Defaulting Lender affirmatively directs
payments of amounts as provided in the “third” clause of Section 2.16(a)(ii)
below.

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.03 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.03(h)
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each L/C Issuer that there
exists excess Cash Collateral.

(i) Applicability of ISP and UCP. Unless otherwise expressly agreed by an L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

 

-45-



--------------------------------------------------------------------------------

(j) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate applicable
to Eurodollar Rate Loans times the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be (i)
computed on a quarterly basis in arrears and (ii) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate applicable to Eurodollar Rate Loans
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate applicable to
Eurodollar Rate Loans separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

(k) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to each applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit, equal to the
greater of (i) 0.125% per annum, computed on the stated amount of such Letter of
Credit and (ii) $500.00. Such fronting fee shall be due and payable in advance
on the date of the issuance of the Letter of Credit, and, in the case of an
increase or extension only, on the date of such increase or such extension. For
purposes of computing the stated amount of any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to each applicable L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit in each case as determined in accordance with such L/C
Issuer’s fee policy as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(l) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(m) Letter of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

2.04 Voluntary Prepayments. (a) The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 10:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (B)
on the date of prepayment of Base Rate Loans; (ii)

 

-46-



--------------------------------------------------------------------------------

any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date (which shall be a Business Day) and amount of such prepayment, the
Type(s) of Loans to be prepaid and shall be substantially in the form of
Exhibit H. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
(based on such Lender’s Applicable Percentage in respect of the relevant
Facility). If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Loan shall be
accompanied by all accrued interest to the date of prepayment on the amount
prepaid, and, in the case of Eurodollar Rate Loans, any additional amounts
required pursuant to Section 3.05. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.04(a) shall be applied to the principal repayment
installments thereof in the order of maturity as instructed by the Borrower, or
in the absence of any such instruction, in the direct order of maturity, and
each such prepayment shall be applied to the Loans of the Lenders in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facilities.

(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date (which shall be a Business Day) and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. If an AutoBorrow Agreement is in effect,
each prepayment of a Swing Line Borrowing shall be made as provided in such
AutoBorrow Agreement.

2.05 Mandatory Prepayments.

(a) On any date that a Borrowing Base Deficiency exists as reflected in the
Borrowing Base Certificate delivered pursuant to Section 6.02(c) or, with
respect to any Borrowing Base Deficiency as notified to the Borrower by the
Administrative Agent, as such Borrowing Base Deficiency is calculated by the
Administrative Agent in its sole discretion as permitted under Section 2.17, the
Borrower shall on the immediately following Business Day, to the extent of such
deficiency, prepay Revolving Credit Loans, Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(a) unless after the prepayment
in full of the Revolving Credit Loans the Total Revolving Credit Outstandings
exceed the lesser of (i) the Revolving Credit Facility and (ii) the Borrowing
Base then in effect. If an AutoBorrow Agreement is in effect, the Borrower shall
make such mandatory prepayments of Swing Line Loans which may be required under
such AutoBorrow Agreement.

(b) [Reserved]

 

-47-



--------------------------------------------------------------------------------

(c) With respect to each Borrowing as to which a Use of Proceeds Certificate is
required to have been delivered hereunder, if the Borrower has not applied the
proceeds of such Borrowing as detailed in such Use of Proceeds Certificate by
the third Business Day following the date such Borrowing is made, then on the
fourth Business Day after such Borrowing is made, the Borrower shall, to the
extent of the amount of such unused proceeds, first prepay the outstanding
principal amount of the Swing Line Loans until such Swing Line Loans are repaid
in full, and second prepay the outstanding principal amount of the Revolving
Credit Loans until such Revolving Credit Loans are repaid in full. This clause
(c) may be waived, extended or amended by the Required Lenders and the Borrower.

(d) If for any reason, the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility then in effect, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(d) unless after the prepayment
in full of the Revolving Credit Loans the Total Revolving Credit Outstandings
exceed the lesser of (i) the Revolving Credit Facility and (ii) the Borrowing
Base then in effect. If an AutoBorrow Agreement is in effect, the Borrower shall
make such mandatory prepayments of Swing Line Loans which may be required under
such AutoBorrow Agreement.

2.06 Termination or Reduction of Commitments.

(a) The Borrower may, upon notice to the Administrative Agent, terminate the
Revolving Credit Facility, the Letter of Credit Sublimit or the Swing Line
Sublimit, or from time to time permanently reduce the Revolving Credit Facility,
the Letter of Credit Sublimit or the Swing Line Sublimit; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Letter of Credit Sublimit. The Administrative Agent
will promptly notify the Lenders of any termination or reduction of the Letter
of Credit Sublimit, Swing Line Sublimit or the Revolving Credit Commitment under
this Section 2.06(a). Upon any reduction of the Revolving Credit Commitments,
the Revolving Credit Commitment of each Revolving Credit Lender shall be reduced
by such Lender’s Applicable Revolving Credit Percentage of such reduction
amount. All fees in respect of the Revolving Credit Facility accrued until the
effective date of any termination of the Revolving Credit Facility shall be paid
on the effective date of such termination.

(b) The Borrower may, upon notice to the Administrative Agent, terminate the
Term Facility, or from time to time permanently reduce the Term Facility;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business

 

-48-



--------------------------------------------------------------------------------

Days prior to the date of termination or reduction, and (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof. The Administrative Agent will promptly notify
the Lenders of any termination or reduction of the Term Facility under this
Section 2.06(b). Upon any reduction of the Term Facility, the Term Commitment of
each Term Lender shall be reduced by such Lender’s Applicable Term Percentage of
such reduction amount. All fees in respect of the Term Facility accrued until
the effective date of any termination of the Term Facility shall be paid on the
effective date of such termination. The Term Commitments shall automatically
terminate in full on the last day of the Availability Period (Term).

(c) On the Maturity Date for the Non-Extending Lenders the Revolving Credit
Commitments for the Non-Extending Lenders shall automatically terminate in full.
All fees in respect of the Revolving Credit Facility accrued until such Maturity
Date shall be paid on such Maturity Date to all Lenders. Furthermore, on the
Maturity Date for Non-Extending Lenders and upon payment in full of all
Revolving Credit Loans outstanding to the Non-Extending Lenders, each Extending
Lender’s participation interest in the L/C Obligations and the Swing Line Loans
shall automatically be deemed to equal such Extending Lender’s Applicable
Revolving Credit Percentage of such L/C Obligations and the Swing Line Loans
(after giving pro forma effect to the termination of the Revolving Credit
Commitments of the Non-Extending Lenders) without further action by any party.

2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Term Lenders on the Amendment
No. 2 Effective Date, an amount equal to the aggregate principal amount of all
Term Loans outstanding on such date.

(b) Revolving Credit Loans. On the Maturity Date for Non-Extending Lenders, the
Borrower shall prepay all outstanding Revolving Credit Loans owing to
Non-Extending Lenders and to Extending Lenders; provided that, at the Borrower’s
election, the prepayments required under this Section 2.07(b) to Extending
Lenders may be made with a simultaneously deemed making of Revolving Credit
Loans by the Extending Lenders in an amount equal to its Applicable Revolving
Credit Percentage (after giving pro forma effect to the termination of the
Revolving Credit Commitments of the Non-Extending Lenders), it being agreed and
understood that none of the conditions to borrowing in Section 4.02 shall be
applicable to such deemed borrowing. In any event, the Borrower shall repay to
the Revolving Credit Lenders on the latest Maturity Date the aggregate principal
amount of all Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the Swing
Line Payment Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate;

 

-49-



--------------------------------------------------------------------------------

and (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Revolving Credit Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter, so long as such amount
remains unpaid, bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

(ii) If any Event of Default under Section 8.01(f) with respect to the Borrower
occurs and is continuing, then the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

(iii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iv) Upon the request of the Required Lenders, so long as any Event of Default
is continuing (except as set forth in clause (ii) above), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(v) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. Except as provided in Section 10.13, in addition to certain fees
described in subsections (i) and (j) of Section 2.03:

(a) Commitment Fees.

(i) The Borrower shall pay to the Administrative Agent for the account of each
Revolving Credit Lender (other than a Defaulting Lender) in accordance with its
Applicable Revolving Credit Percentage, a commitment fee equal to the Applicable
Rate times the actual daily amount by which the Revolving Credit Facility

 

-50-



--------------------------------------------------------------------------------

exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii)
the Outstanding Amount of L/C Obligations. For the avoidance of doubt, Swing
Line Loans are not deducted from Revolving Credit Facility when calculating the
commitment fee under this Section 2.09(a)(i). The commitment fee provided in
this clause (i) shall accrue at all times during the Availability Period
(Revolving), including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable in arrears (1) at the end of
each calendar quarter occurring during the Availability Period (Revolving),
commencing with the first such date to occur after the Closing Date, (2) with
respect to commitment fees owing to Extending Lenders and Non-Extending Lenders,
on the Maturity Date for Non-Extending Lenders, and (3) solely with respect to
commitment fees owing to Extending Lenders, on the Maturity Date for Extending
Lenders.

(ii) The Borrower shall pay to the Administrative Agent for the account of each
Term Lender (other than a Defaulting Lender) in accordance with its Applicable
Term Percentage, a commitment fee equal to the Applicable Rate times the actual
daily amount by which the Term Facility exceeds the Total Term Outstandings. The
commitment fee provided in this clause (ii) shall accrue at all times during the
Availability Period (Term), including at any time during which one or more of
the conditions in Article IV is not met, and shall be due and payable in arrears
at the end of each calendar quarter occurring during the Availability Period
(Term), commencing with the first such date to occur after the Closing Date.

(iii) The commitment fees provided under this Section 2.09(a) shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b) Other Fees.

(i) The Borrower shall pay to the Arrangers, the Administrative Agent and the
other parties thereto for their own respective accounts fees in the amounts and
at the times specified in the applicable Fee Letters. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Wells Fargo’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or

 

-51-



--------------------------------------------------------------------------------

such portion is paid, provided that any Loan that is repaid on the same day on
which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be presumed correct and binding for all purposes, absent
manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be presumed correct absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) The indebtedness of the Borrower to the Swing Line Lender resulting from
Swing Line Loans shall be evidenced by the Swing Line Note.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 1:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 1:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

-52-



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or an L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or an L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be presumed correct, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by

 

-53-



--------------------------------------------------------------------------------

the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. Subject to Sections 2.16 and 10.08, if any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of the Loans
made by it, or the participations in L/C Obligations held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

-54-



--------------------------------------------------------------------------------

2.14 Increase in Revolving Credit Facility.

(a) Request for Increase. Provided no Default has occurred and is continuing and
no Borrowing Base Deficiency exists, upon notice to the Administrative Agent
(which shall promptly notify the applicable Lenders), the Borrower may from time
to time request an increase in the Revolving Credit Facility; provided that (i)
after giving effect to all such increases, the Aggregate Revolving Credit
Commitments of all Lenders under the Revolving Credit Facility shall not at any
time exceed $600,000,000, (ii) any such request for an increase shall be in a
minimum amount of $10,000,000, or a whole multiple of $1,000,000 in excess
thereof, and (iii) the Borrower may make a maximum of three such requests. At
the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period specified in the notice whether or not it agrees
to increase its Revolving Credit Commitment and, if so, whether by an amount
equal to, greater than, or less than its Applicable Percentage of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Revolving Credit Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent and the L/C Issuers and
the Swing Line Lender (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Revolving Credit Facility is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent (i) a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (1) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be

 

-55-



--------------------------------------------------------------------------------

deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01, and (2) no Default exists, (ii) new
Revolving Credit Notes to each Lender who requests a Note, to the extent
required as a result of the increase in the Revolving Credit Facility and (iii)
an opinion of counsel as to the corporate (or partnership or limited liability
company) authorization of the Borrower and the Guarantors of the increase,
substantively in the form delivered on the Closing Date. The Borrower shall
prepay any Revolving Credit Loans outstanding on the Increase Effective Date
(and pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Applicable Revolving Credit Percentages arising from any nonratable
increase in the Revolving Credit Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

2.15 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, and if
an AutoBorrow Agreement is in effect, subject to the terms and conditions of
such AutoBorrow Agreement, the Swing Line Lender may in its sole and absolute
discretion, in reliance upon the agreements of the other Lenders set forth in
this Section 2.15, make loans (each such loan and each transfer of funds
pursuant to any AutoBorrow Agreement, a “Swing Line Loan”) to the Borrower from
time to time on any Business Day during the Availability Period (Revolving) in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of the Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility at such time, (ii) the Total Revolving Credit Outstandings shall
not exceed the Borrowing Base in effect at such time and (iii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof and, if an AutoBorrow Agreement is in effect, such additional
terms and conditions of such AutoBorrow Agreement, the Borrower may borrow under
this Section 2.15, prepay under Section 2.04, and reborrow under this
Section 2.15. Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate. Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Swing
Line Loan. If an AutoBorrow Agreement is in effect and any of the terms of this
Section 2.15(a) conflict with such AutoBorrow Agreement, the terms of such
AutoBorrow Agreement shall govern and control. No Lender shall have any rights
or obligations under any

 

-56-



--------------------------------------------------------------------------------

AutoBorrow Agreement, but each Lender shall have the obligation to purchase and
fund risk participations in the Swing Line Loans and to refinance Swing Line
Loans as provided in this Agreement. Borrower shall have the sole right to
determine whether a Loan is funded as a Swing Line Loan or as a Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.15(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), or the Borrower at any time in its sole and absolute discretion may
request, that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender or the
Borrower, as applicable, shall furnish to the other a copy of the applicable
Loan Notice promptly after delivering such notice to the Administrative
Agent. Each Revolving Credit Lender shall make an amount equal to its Applicable
Revolving Credit Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.15(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

-57-



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.15(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender or the Borrower as set
forth herein shall be deemed to be a request by the Swing Line Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.15(c)(i)
shall be deemed payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.15(c) by the time specified in Section 2.15(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be presumed correct absent
manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.15(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.15(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line

 

-58-



--------------------------------------------------------------------------------

Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.15 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Discretionary Nature of the Swing Line Facility. Notwithstanding any terms
to the contrary contained herein or in any AutoBorrow Agreement, the Swing Line
facility provided herein or in any AutoBorrow Agreement (i) is an uncommitted
facility and the Swing Line Lender may, but shall not be obligated to, make
Swing Line Loans, and (ii) may be terminated at any time by the Swing Line
Lender or Borrower upon written notice by the terminating party to the
non-terminating party.

2.16 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is not a Defaulting Lender pursuant to Section
10.13(a), to the extent not prohibited by applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Required Lenders, Required
Revolving Lenders and Required Term Lenders and in Sections 10.01 and
10.13(c)(ii).

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08), shall, in lieu of being distributed to such
Defaulting Lender pursuant to Section 2.12(a) or such other provision of this
Agreement applicable with respect to the distribution thereof, be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that

 

-59-



--------------------------------------------------------------------------------

Defaulting Lender to the Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by that Defaulting Lender to the L/C
Issuers or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by any L/C Issuer (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral then held), to Cash Collateralize
the L/C Issuers’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.03(h); fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, and applied to such Loans in such manner as determined by the
Administrative Agent, or, so long as the amount of the Cash Collateral at such
time is equal to the Fronting Exposure for all Defaulting Lenders at such time,
to substitute for and release to the Borrower on a dollar-for-dollar basis, Cash
Collateral previously provided by the Borrower with respect to the applicable
Defaulting Lender (subject to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer, and such
substituted amounts otherwise satisfying the requirements to constitute Cash
Collateral hereunder); fifth, if so determined by the Administrative Agent and
the Borrower, to be held in an interest bearing deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuers’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.03(h); sixth, to the payment of any
amounts owing hereunder or any other Loan Document to the Lenders, the L/C
Issuers or Swing Line Lender from, or as a result of, any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuers or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to hereunder or
any other Loan Document to any Loan Party from, or as a result of, any judgment
of a court of competent jurisdiction obtained by any Loan Party against, that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that, with
respect to this clause eighth if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable Facility
without giving effect to Section 2.16(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

-60-



--------------------------------------------------------------------------------

(iii) Certain Fees. With respect to fees not payable to a Defaulting Lender
pursuant to Section 10.13(c), the Borrower shall (x) pay to the Administrative
Agent for the account of each non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Administrative Agent for the account of each L/C Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender and (z) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Revolving Credit Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Revolving Credit
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02(b) are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Outstanding Amount of the Revolving Credit Loans of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving Credit
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.03(h).

(b) Rights and Remedies against a Defaulting Lender. The Borrower may replace or
remove any Defaulting Lender in accordance with Section 10.13. The rights and
remedies against, and with respect to, a Defaulting Lender under this Section
2.16, are in addition to, and cumulative of, all other rights and remedies that
the Administrative Agent, the Swing Line Lender, any Lender, any L/C Issuer, the
Borrower or any other Loan Party may, at any time, have against, or with respect
to, such Defaulting Lender.

2.17 Borrowing Base Adjustments. Any change in the Borrowing Base shall be
effective on the date the Administrative Agent receives the Borrowing Base
Certificate and accompanying information and reports, in each case, as required
by the terms of this Agreement; provided that, should the Borrower fail to
deliver to the Administrative Agent the Borrowing Base Certificate or any
accompanying information or reports as required under Section 6.02(c), the
Administrative Agent may nonetheless redetermine the Borrowing Base from
time-to-time

 

-61-



--------------------------------------------------------------------------------

thereafter in its sole discretion until the Administrative Agent receives the
required Borrowing Base Certificate and accompanying information and reports,
whereupon the Administrative Agent shall redetermine the Borrowing Base based on
such Borrowing Base Certificate and the other terms hereof. In any event, the
Borrowing Base shall not at any time exceed the aggregate Revolving Credit
Commitments outstanding at such time. The initial Borrowing Base hereunder in
effect as of the Amendment No. 2 Effective Date is reflected in the Borrowing
Base Certificate delivered by the Borrower as a condition to the effectiveness
of the Amendment No. 2.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Defined Terms. For purposes of this Section 3.01, the term “Lender” includes
any L/C Issuer and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(c) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 30 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. Failure or
delay on the part of any Recipient to demand payment pursuant to this Section
shall not constitute a waiver of such Recipient’s right to demand such payment;
provided

 

-62-



--------------------------------------------------------------------------------

that, no Recipient shall be indemnified for any Indemnified Taxes the demand for
which is made to the Borrower later than 180 days after the later of (i) the
date on which the relevant Governmental Authority makes written demand upon such
Recipient for payment of such Indemnified Taxes, and (ii) the date on which such
Recipient has made payment of such Indemnified Taxes.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as reasonably practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 3.01, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made hereunder or under
any other Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by applicable law or reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission is prohibited by the applicable law of such
Lender’s jurisdiction.

(ii) Without limiting the generality of the foregoing,

 

-63-



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter at the time or
times prescribed by applicable law or upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of IRS Form W-9 (or
any successor form) certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter at the time or times prescribed by applicable law or upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or any
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN (or any successor form) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI (or any successor form);

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN (or any successor form); or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor form), accompanied by IRS Form
W-8ECI (or any successor form), IRS Form W-8BEN (or any successor form), a U.S.
Tax Compliance Certificate substantially in the form of Exhibit I-2 or Exhibit
I-3, IRS Form W-9 (or any successor form), and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-4 on behalf of each such direct and indirect partner;

 

-64-



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter at the time or times prescribed by applicable law or upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that (i) it shall promptly notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction in withholding, and (ii) if any form
or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would

 

-65-



--------------------------------------------------------------------------------

have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations under any Loan
Document.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate
Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan, or (c) the
Eurodollar for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

-66-



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar) or any other
Recipient;

(ii) subject any Recipient to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit or
any Eurodollar Rate Loan made by it, or change the basis of taxation of payments
to such Recipient in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Recipient); or

(iii) impose on any Recipient or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans (or Base Rate Loans accruing interest at the Daily One
Month LIBOR) made by such Recipient or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Recipient of making, converting to, continuing or maintaining any Eurodollar
Rate Loan (or Base Rate Loans accruing interest at the Daily One Month LIBOR) or
of maintaining its obligation to make any such Loan, or to increase the cost to
such Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Recipient, the Borrower will pay to such Recipient, such
additional amount or amounts as will compensate Recipient for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
presumed correct absent manifest error. The Borrower shall pay such Lender or
such L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

-67-



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

(d) For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded. A certificate of a Lender setting forth in
reasonable detail the amount or amounts and basis or bases necessary to
compensate such Lender as specified in subsection (a), (b) or (c) of this
Section and delivered to the Borrower, accompanied by related calculations,
shall be presumed correct absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

-68-



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement or Removal of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender becomes a Defaulting
Lender, the Borrower may replace or remove, as the case may be, such Lender in
accordance with Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement and the Guaranty;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
and a Swing Line Note executed by the Borrower in favor of the Swing Line
Lender;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of a secretary or assistant secretary or similar
officer

 

-69-



--------------------------------------------------------------------------------

of each Loan Party as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction of incorporation or formation;

(v) a favorable opinion of Fulbright and Jaworski, L.L.P., counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit F;

(vi) a certificate of a Responsible Officer of the Borrower either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by the Borrower and the validity against the
Borrower of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

(vii) a certificate signed by a Responsible Officer of the Borrower certifying,
as of the Closing Date, (A) that the representations and warranties of the Loan
Parties set forth in the Loan Documents are true and correct in all material
respects (except to the extent that such representation and warranty is
qualified by materiality or is limited to a specific date), (B) no Default or
Event of Default has occurred and is continuing or, after giving effect to the
initial Borrowing contemplated hereunder or the application of proceeds
therefrom, immediately would result therefrom; and (C) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have or result in, either
individually or in the aggregate, a Material Adverse Effect;

(viii) a certificate signed by the chief financial officer of the Borrower
certifying that each of the Loan Parties (on a consolidated basis with the
Subsidiaries), in each case after giving effect to the initial Borrowing
contemplated hereunder, the application of the proceeds thereof and the
consummation of the other transactions contemplated hereby, is or are Solvent;

(ix) a certificate signed by the chief financial officer of the Borrower
certifying that immediately after giving pro forma effect to the initial
Borrowings, the Borrower shall be in compliance with Section 7.10;

(x) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Borrower most recently ended prior to the Closing Date, signed by
a Responsible Officer of the Borrower;

 

-70-



--------------------------------------------------------------------------------

(xi) evidence satisfactory to the Administrative Agent of the termination of the
Existing Credit Agreement and repayment of all amounts due thereunder on or
before the Closing Date; and

(xii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuers, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) There shall not have occurred (i) any bankruptcy of any Loan Party, or (ii)
any material pending or threatened litigation or other proceeding by or against
a Loan Party that has a reasonable likelihood of being adversely determined, and
if adversely determined, would reasonably be expected to materially and
adversely affect the ability of the Loan Parties as a whole to repay when due
the Loans contemplated herein.

(c) Any fees required to be paid on or before the Closing Date shall have been
paid.

(d) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

(e) The Administrative Agent and each Lender shall have received all
documentation and other information that the Administrative Agent and each such
Lender shall have reasonably requested in order to comply with its respective
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be

 

-71-



--------------------------------------------------------------------------------

true and correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.

(b) No Default or Event of Default shall have occurred and be continuing, or
after giving effect to such proposed Credit Extension or the application of the
proceeds thereof, would immediately result therefrom.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) No statute, rule, regulation or other legal requirement shall have been
promulgated or enacted and be in effect that on a permanent basis restrains,
enjoins, or prohibits the Lenders from making such Credit Extension.

(e) If such Credit Extension is a Borrowing and, after giving effect to the
application of the proceeds thereof on the Business Day of such Borrowing, the
Consolidated Cash Balance at the end of such Business Day would exceed the
Consolidated Cash Balance Threshold, then (i) the proceeds thereof shall be used
for an acquisition, capital expenditure, tender offer or repurchase of
Indebtedness permitted under Section 7.03 to the extent permitted hereunder and
(ii) with such Request for Credit Extension, the Administrative Agent shall have
received (A) a Use of Proceeds Certificate identifying the type of use described
in clause (i) above, and (B) other evidence reasonably satisfactory to the
Administrative Agent that such proceeds will be applied as described in
clause (i) above within three (3) Business Days after the date Borrowing is to
be made, which evidence will only be required to be provided to the
Administrative Agent and which evidence the Administrative Agent may not share
with the Lenders or any other Person unless otherwise consented to by the
Borrower.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) - (e) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct

 

-72-



--------------------------------------------------------------------------------

of its business requires such qualification or license, and (d) is in compliance
with all Laws; except in each case referred to in clause (b)(i), (c) or (d), to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) violate the terms of any of such Person’s Organization
Documents; (b) violate or result in any breach of, or the creation of any Lien
under, or require any payment to be made under (i) any Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law. Each Loan Party is in compliance
with all Contractual Obligations referred to in clause (b)(i), except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as may be limited by bankruptcy,
insolvency, moratorium, fraudulent transfer and fraudulent conveyance laws, and
other similar laws and provisions, and general principles of equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) From the period commencing on the date of the Audited Financial Statements
and ending on the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

-73-



--------------------------------------------------------------------------------

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) other than
as set forth on Schedule A to the Amendment No. 1 to Credit Agreement, dated as
of January 9, 2015, which amends this Agreement, purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) as to which there is a reasonable possibility of an
adverse determination, and that, if determined adversely, could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

5.07 No Default. No Default has occurred and is continuing or after giving
effect to the consummation of the transactions contemplated by this Agreement or
any other Loan Document would immediately result therefrom.

5.08 Ownership of Property; Liens. Each of the Borrower and each Subsidiary has
good record and indefeasible title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.

5.09 Environmental Compliance. The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof, the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. Neither the Borrower nor
any of its Subsidiaries have received any written notice from any Governmental
Authority proposing a tax assessment against the Borrower or any Subsidiary that
would, if made, have a Material Adverse Effect. Neither any Loan Party nor any
Subsidiary thereof is party, with any Person other than the Borrower or a
Subsidiary of the Borrower, to any tax sharing agreement; provided that the
allocation of taxes in connection with a business acquisition agreement does not
constitute a tax sharing agreement.

 

-74-



--------------------------------------------------------------------------------

5.12 ERISA Compliance.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter or opinion letter from the IRS or an application for such a
letter is currently being processed by the IRS with respect thereto and, to the
best knowledge of the Borrower, no event or circumstance has occurred or exists
which would prevent, or cause the loss of, such qualification. The Borrower and
each ERISA Affiliate have made all material amounts of required contributions to
each Plan subject to Section 412 of the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with each other ERISA Event that has occurred or is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect; (ii) the Unfunded Pension Liability of all Pension
Plans does not exceed the Threshold Amount; and (iii) neither the Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens. As of the Closing Date, the Borrower has no equity investments in
any other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 5.13.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

-75-



--------------------------------------------------------------------------------

5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders, or has stated in filings with the Securities and Exchange Commission of
the type described in Section 6.02(e), all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by, or read in conjunction
with, other information so furnished) contains any material misstatement of fact
or, when read together with filings with the Securities and Exchange Commission
of the type described in Section 6.02(e), omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading in any material respect; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time. The Borrower has given all notices
required to be delivered pursuant to Section 6.03.

5.16 Compliance with Laws. Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 OFAC; FCPA.

(a) None of the Borrower, any of its Subsidiaries or, to the knowledge of the
Borrower and its Subsidiaries, any of their respective directors, officers,
employees or agents acting in any capacity, directly or indirectly, in
connection with, or benefiting from, this Agreement, is a Person that is, or is
owned or controlled by Persons that are: (i) the subject of any trade or
economic sanctions administered or enforced by the OFAC, the U.S. Department of
State, the United Nations Security Council, the European Union, or Her Majesty’s
Treasury (collectively, “Sanctions”), or (ii) located, organized or resident in
a country or territory that is, or whose government is, the subject of any
Sanction.

(b) None of the Borrower, any Subsidiary of the Borrower, nor to the knowledge
of the Borrower and its Subsidiaries, any director, officer, employee or agent
of the Borrower or any Subsidiary of the Borrower, or any Person engaged by the
Borrower or any Subsidiary to act on behalf of the Borrower or any Subsidiary of
the Borrower, has taken any action, directly or indirectly, that would result in
a violation by such Persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder or any other

 

-76-



--------------------------------------------------------------------------------

bribery or anti-corruptions law applicable to the Borrower or any of its
Subsidiaries (collectively, the “Anti-Corruption Laws”), and the Borrower and
its Subsidiaries have instituted and maintain policies and procedures designed
to promote and achieve compliance with such laws.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, its Annual Report, the Form 10-K, or its
equivalent, of the Borrower, for such fiscal year that includes a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, its
Quarterly Report on Form 10-Q, or its equivalent, of the Borrower that includes
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, and that includes a certification of a Responsible
Officer of the Borrower in accordance with applicable law and regulations,
certifying that the foregoing fairly presents the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes (provided, however, that the
requirement for certification contained in this paragraph (b) shall be deemed
satisfied by a certification of a Responsible Officer made in conjunction with a
Form 10-Q as required by the Sarbanes-Oxley Act of 2002 as in effect on the
Closing Date (or as subsequently amended if such law as amended requires a
certification that is more comprehensive than, or substantially similar to, the
certification required by this paragraph (b)).

 

-77-



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to Section 6.02,
the Borrower shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of the Borrower to furnish the information and materials described in
clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or, if any such
Default shall exist, stating the nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(c) as soon as available and in any event within 30 days after the end of each
calendar month (commencing with July 2016), a duly completed certificate signed
by a Responsible Officer of the Borrower, calculating the Borrowing Base, in the
form of the Borrowing Base Certificate then in effect as of the end of such
calendar month;

(d) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;

(e) promptly after the same are available the following (provided, however, that
the requirement to deliver the following may be satisfied by giving notice as
provided in the last paragraph of this Section 6.02): (i) each report on Form
8-K (other than earnings reports) and effective registration statement filed
with the Securities and Exchange Commission, and (ii) each annual report, proxy,
financial statement or other report sent to the stockholders of the Borrower, to
the extent that such items are not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(f) promptly after the furnishing thereof, copies of any statement or report
other than those related to ministerial matters furnished to any holder of debt
securities of any Loan Party or any Subsidiary thereof pursuant to the terms of
any indenture, loan or credit or similar agreement and not otherwise required to
be furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

(g) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of any Loan Party
or any Subsidiary thereof; and

(h) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

 

-78-



--------------------------------------------------------------------------------

The Borrower shall be deemed to have satisfied the requirement to deliver
documents pursuant to Section 6.01(a) or (b) or Section 6.02(e) if such
documents shall have been timely made available on “EDGAR” and/or on the
Borrower’s home page on the world wide web (as of the date of this Agreement
located at www.patenergy.com). Notwithstanding anything contained herein, in
every instance the Borrower shall be required to provide to the Administrative
Agent a copy by electronic mail of the Compliance Certificates required by
Section 6.02(b) and the financial statements referred to in Section 6.01(a) and
(b). Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary; (b) all lawful

 

-79-



--------------------------------------------------------------------------------

claims which, if unpaid, would by law become a Lien upon its property, except
those that are being contested in good faith by appropriate proceedings and for
which adequate reserves have been established in accordance with GAAP; and (c)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the failure to
preserve any of which could reasonably be expected to have a Material Adverse
Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
accordance with industry practices; (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Person.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

 

-80-



--------------------------------------------------------------------------------

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital, capital expenditures, letters of credit, acquisitions, repurchases by
the Borrower of the Borrower’s capital stock and general corporate purposes not
in contravention of any Law or of any Loan Document; provided, however, no
portion of the proceeds of any Credit Extension will be used in any manner
prohibited by Section 7.09.

6.12 Additional Guarantors. Notify the Administrative Agent within 10 days after
the date that any Person becomes a Domestic Subsidiary other than an Excluded
Subsidiary or any Domestic Subsidiary that was previously an Excluded Subsidiary
ceases to be an Excluded Subsidiary, and within such 10-day period, also cause
such Domestic Subsidiary to (a) become a Guarantor by executing and delivering
to the Administrative Agent a counterpart of the Guaranty or such other document
as the Administrative Agent shall deem appropriate for such purpose, and (b)
deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

6.13 FCPA Policies and Procedures. Maintain in effect policies and procedures
designed to promote and achieve compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and Sanctions.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
and (iii) the direct or any contingent obligor with respect thereto is not
changed;

(c) Liens for taxes or unpaid utilities not yet due or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

-81-



--------------------------------------------------------------------------------

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) (i) Liens securing purchase money obligations of the Borrower or
Subsidiaries of the Borrower, for fixed or capital assets acquired after the
Closing Date, or capital lease obligations of the Borrower or Subsidiaries of
the Borrower, provided that, with respect to Liens securing such purchase money
or capital lease obligations, (A) such Liens do not at any time encumber any
property other than the property financed or leased by such Indebtedness, (B)
the Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition
and (C) such Liens attach to such property concurrently with or within 90 days
after the acquisition thereof, and (ii) Liens securing any refinancing of such
Indebtedness, provided that such Liens do not extend to additional property and
the amount of the Indebtedness is not increased; and provided further that the
outstanding principal amount of such Indebtedness described in this clause (h)
shall not exceed $10,000,000 at any time;

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(j) Liens arising in the ordinary course of business under Oil and Gas
Agreements to secure compliance with such agreements, provided that any such
Lien referred to in this clause are for claims which are not delinquent or which
are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP, and provided, further,
that any such Lien referred to in this clause does not materially impair the use
of the property covered by such Lien for the purposes for which such property is
held by the Borrower or any Subsidiary or materially impair the value of such
property subject thereto, and provided, further, that such Liens are limited to
property that is the subject of the relevant Oil and Gas Agreement and any
proceeds thereof;

 

-82-



--------------------------------------------------------------------------------

(k) Liens incurred in the ordinary course of business that constitute banker’s
Liens, rights of set-off or similar rights and remedies as to deposit accounts
or other funds maintained with a depositary institution, whether arising by
operation of law or pursuant to contract; and

(l) Liens not otherwise permitted by this Section 7.01 and securing Indebtedness
of the Borrower and its Subsidiaries; provided that, the aggregate outstanding
principal amount of such Indebtedness secured by such Liens shall not exceed
$25,000,000 at any time; provided, further, notwithstanding the foregoing, that
no Lien permitted under this Section 7.01(l) shall secure Indebtedness owing
under the Senior Note Indebtedness unless and until the Indebtedness under the
Loan Documents are equally and ratably secured by all property subject to such
Lien, in each case pursuant to documentation reasonably satisfactory to the
Required Lenders.

7.02 Foreign Subsidiaries and Joint Ventures.

(a) Make or permit any Domestic Subsidiary to make any Investment in any Foreign
Subsidiary or any Joint Venture unless the book value of all Investments
(including such Investment then being made) in Foreign Subsidiaries and Joint
Ventures made on or after the Closing Date does not exceed an amount equal to
20% of the total book value of all assets of the Borrower and its Subsidiaries
calculated on a pro forma basis taking into account such Investment; or

(b) Incur any Indebtedness owed by the Borrower to any Foreign Subsidiary or
other Subsidiary that is not a Guarantor unless such Indebtedness is
subordinated to the Obligations pursuant to terms that are substantially the
same as the subordination terms applicable to the Guarantors pursuant to the
Guaranty.

7.03 Indebtedness of Subsidiaries. Permit any Subsidiary of the Borrower to
create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Guarantees in respect of Indebtedness otherwise permitted hereunder of the
Borrower;

(c) Indebtedness owed by any Subsidiary to (i) the Borrower, or (ii) another
Subsidiary, provided that if such Subsidiary to whom such Indebtedness is owed
is not a Guarantor, then such Indebtedness (other than Indebtedness owed by a
Foreign Subsidiary to another Foreign Subsidiary) shall be subordinated to the
Obligations pursuant to terms substantially the same as the subordination terms
applicable to the Guarantors pursuant to the Guaranty;

(d) purchase money Indebtedness or capital lease obligations permitted by
Section 7.01(h);

(e) Guarantees in respect of Senior Notes Indebtedness in an aggregate principal
amount of up to $1,000,000,000;

 

-83-



--------------------------------------------------------------------------------

(f) unsecured Indebtedness, provided that (i) both before and after such
Indebtedness is created, incurred or assumed, no Default or Event of Default
shall have occurred and be continuing, and (ii) with respect to such
Indebtedness for all Subsidiaries, (A) the aggregate outstanding principal
amount of such Indebtedness taken together shall not exceed $25,000,000 at any
time and (B) the obligations under such Indebtedness shall rank pari passu in
priority of payment with the Senior Note Indebtedness; and

(g) secured Indebtedness permitted by Section 7.01, provided that (i) both
before and after such Indebtedness is created, incurred or assumed, no Default
or Event of Default shall have occurred and be continuing, and (ii) the
aggregate outstanding principal amount of such Indebtedness for all Subsidiaries
taken together is permitted under Section 7.01 (l).

7.04 Fundamental Changes. (A) Wind up, liquidate or dissolve its affairs, or
(B) amalgamate or consolidate with, or merge into, or sell, lease or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its assets to, any other Person, or permit any other Person to amalgamate
or consolidate with, or merge into, or sell, lease or otherwise dispose of all
or substantially all of its assets to, it, except that this Section 7.04 shall
not prohibit any of the following transactions, or any agreement to effect the
same, provided that no Default has occurred and is continuing or would result
therefrom:

(a) any amalgamation, consolidation or merger, or sale or other disposition of
assets (other than by lease) involving the Borrower or any of its consolidated
Subsidiaries, provided that

(i) in any such transaction involving the Borrower, the Borrower is the
surviving, resulting or continuing Person in such merger, amalgamation or
consolidation, or the transferee in such sale or other disposition (in any such
case, the “Survivor”),

(ii) in any such transaction involving any Guarantor, the entity that
constituted the Guarantor immediately prior thereto is the Survivor,

(b) the Guarantor shall have amalgamated or merged with and into the Borrower
and the Borrower shall be the Survivor, or

(c) if neither the entity that constituted the Guarantor immediately prior
thereto nor the Borrower is the Survivor, the Survivor shall execute and deliver
to the Administrative Agent an instrument, in form and substance satisfactory to
it, whereby the Survivor shall assume all rights and obligations of the
Guarantor under the Guaranty to which the Guarantor is a party),

(i) in any such transaction not involving the Borrower or a Guarantor, a
wholly-owned Subsidiary of the Borrower is the Survivor, and

(ii) in the case of any transaction specified in the foregoing clauses
7.04(a)(i) or (ii) or 7.04(c)(i) (A) the Borrower, the Guarantor (except in a
case specified in clause (a)(ii)) and their Subsidiaries shall be in compliance,
on a pro forma basis after

 

-84-



--------------------------------------------------------------------------------

giving effect to such transaction, with the covenants contained in this Article
VII recomputed as of the last day of the most recently ended fiscal quarter of
the Borrower, the Guarantor and their Subsidiaries as if such transaction had
occurred on the first day of each relevant period for testing such compliance,
(B) with respect to any amalgamation, consolidation or merger, or sale or other
disposition of assets with or to a Person not a consolidated Subsidiary of the
Borrower, the Borrower shall have delivered to the Administrative Agent an
officer’s certificate to such effect, together with all relevant financial
information and calculations demonstrating such compliance and (C) in a
transaction of the type described in clause (a)(ii) above in which a Guarantor
is not the Survivor, the Administrative Agent shall have received an opinion
reasonably satisfactory in form, scope and substance to the Administrative
Agent, of counsel reasonably satisfactory to the Administrative Agent,
addressing such matters in connection with such transaction as the
Administrative Agent or such Lender may reasonably request, and such other
documentation as the Administrative Agent may reasonably request;

(d) any winding up, liquidation or dissolution of any consolidated Subsidiary if
in the reasonable judgment of the board of directors (or other managing group)
of such Subsidiary, such winding up, liquidation or dissolution is in the best
interests of the Borrower and its consolidated Subsidiaries taken as a whole and
is not materially disadvantageous to any Lender, provided, however, with respect
to any winding up, liquidation or dissolution of any Guarantor the owner of all
of the capital stock of the Guarantor immediately prior to such event shall be
the Borrower or a wholly-owned Subsidiary of the Borrower;

(e) transactions and transfers of assets among or between Loan Parties, or among
and between Loan Parties and wholly-owned Subsidiaries or among and between
wholly-owned Subsidiaries, provided that any transaction or transfers described
in this clause (e) that involves the Borrower shall be subject to the
requirements of Section 7.04(a)(i) and any transaction or transfer that involves
a Guarantor shall be subject to the requirements of Section 7.04(a)(ii); and

(f) dispositions (whether in the form of a sale of assets or by merger) not
otherwise permitted hereunder which are made for fair market value; provided
that (i) any merger shall be subject to the requirements set forth in
Section 7.04(a)(i), (ii) the aggregate sales price from such disposition shall
be paid in cash or otherwise on payment terms satisfactory to the applicable
Loan Party or Subsidiary, and (iii) the aggregate book value of all assets of
the Borrower and its consolidated Subsidiaries, taken as a whole, shall not be
reduced at any time to an amount which is less than the Asset Threshold Value.
As used in this Section “Asset Threshold Value” means an amount equal to 80% of
the aggregate book value of all assets of the Borrower and its consolidated
Subsidiaries, taken as a whole, on December 31, 2011, as reflected in the
Audited Financial Statements. No disposition (or series of dispositions) shall
be permitted if, following such disposition or series of dispositions, the
aggregate book value of all assets of the Borrower and its consolidated
Subsidiaries, taken as a whole, would be less than the Asset Threshold Value.

 

-85-



--------------------------------------------------------------------------------

7.05 Hedging Agreements. Enter into any Swap Contracts other than in the
ordinary course of business for the purpose of directly mitigating risks to
which the Borrower or its Subsidiaries are exposed in the conduct of their
business and not for purposes of speculation.

7.06 Change in Nature of Business. (a) Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof (including drilling and energy services)
or any business substantially related or incidental thereto and (b) permit Ambar
Lone Star Fluid Services LLC to conduct any operations.

7.07 Transactions with Affiliates. Enter into any material transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate, except that the foregoing shall not apply to
transactions among the Borrower and one or more of its wholly-owned
Subsidiaries, or between or among the Borrower’s wholly-owned Subsidiaries.

7.08 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that limits the ability of any
Subsidiary to pay dividends or make other payments or distributions to the
Borrower or any Guarantor or to otherwise transfer property to the Borrower or
any Guarantor, except restrictions that could not reasonably be expected to
impair the Borrower’s ability to repay the Obligations as and when due.

7.09 Use of Proceeds.

(a) Use the proceeds of any Credit Extension, whether directly or indirectly to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose;

(b) Use the proceeds of any Credit Extension in connection with the acquisition
of a voting interest of five percent or more in any Person if such acquisition
is opposed by the board of directors or management of such Person; or

(c) Directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person (i) to fund any activities or business of, or
with, any Person, or in any country or territory that, at the time of such
funding, is, or whose government is, the subject of any Sanction, (ii) in any
other manner that would result in a violation of any Sanction applicable to any
party hereto, or (iii) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws.

 

-86-



--------------------------------------------------------------------------------

7.10 Financial Covenants.

(a) Permit the Debt to Capitalization Ratio as of, and determined as of, the
last day of each fiscal quarter and expressed as a percentage, to exceed 40%.

(b) Permit the Interest Coverage Ratio as of, and determined as of, the last day
of each fiscal quarter to be less than 3.00 to 1.00.

7.11 Restricted Payments. Declare or pay any dividend on, or make any payment or
other distribution on account of, or purchase, redeem, retire or otherwise
acquire (directly or indirectly), or set apart assets for a sinking or other
analogous fund for the purchase, redemption, retirement or other acquisition of,
any class of Equity Interests of any Loan Party or any Subsidiary thereof, or
make any distribution of cash, property or assets to the holders of shares of
any Equity Interests of any Loan Party or any Subsidiary thereof (all of the
foregoing, the “Restricted Payments”); provided that: (a) any Subsidiary of the
Borrower may make Restricted Payments to the Borrower or any other Loan Party;
(b) the Borrower may declare and make (and each Subsidiary of the Borrower may
declare and make to enable the Borrower to do the same) Restricted Payments so
long as (i) no Default or Event of Default has occurred and is continuing or
would result therefrom, and (ii) before and immediately after giving effect to
such Restricted Payment, the Pro Forma Debt Service Coverage Ratio is greater
than or equal to 1.50 to 1.00; and (c) Subsidiaries that are not Loan Parties
may make Restricted Payments to other Subsidiaries that are not Loan Parties.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.02(c), 6.03(a), 6.05(a) or
6.11 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after delivery of written notice thereof to the Borrower
from the Administrative Agent acting on the instructions of any Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

 

-87-



--------------------------------------------------------------------------------

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than an Immaterial Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or the Borrower or any of its Subsidiaries shall take any corporate,
partnership or company action in furtherance of the foregoing; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
(other than an Immaterial Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any property of such Person if such property is a material
part of the property of the Borrower and its Subsidiaries taken as a whole and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

 

-88-



--------------------------------------------------------------------------------

(h) Judgments. There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) the same shall remain undischarged for a
period of 20 consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, or other notice of any kind, all of which are hereby expressly
waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

-89-



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuers (including fees, charges and disbursements of
counsel to the respective Lenders and the respective L/C Issuers and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and the L/C Issuers in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the accounts of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

-90-



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and each L/C Issuer hereby
irrevocably appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith

 

-91-



--------------------------------------------------------------------------------

shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such

 

-92-



--------------------------------------------------------------------------------

successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuers, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangement satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

-93-



--------------------------------------------------------------------------------

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Co-Syndication Agents, Co-Lead Arrangers, Joint Book Runners or agents,
if any, listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(j) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

9.10 Guaranty Matters. The Lenders and the L/C Issuers irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release and
discharge any Guarantor from its obligations under the Guaranty if such Person
(i) ceases to be a Subsidiary as a result of a transaction permitted hereunder,
(ii) becomes an Excluded Subsidiary or (iii) is released and discharged as
otherwise agreed by the Required Lenders or all Lenders, as the case may be.

 

-94-



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) (i) waive any condition set forth in Section 4.01 without the written
consent of each Lender or (ii) after the Closing Date, waive any condition set
forth in Section 4.02 without the written consent of the Required Revolving
Lenders;

(b) extend or increase any Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder; and provided further that only the consent of the Required Revolving
Lenders or the Required Term Lenders, as the case may be, shall be necessary to
waive any obligation of the Borrower to pay interest at the Default Rate with
respect to Loans of a particular Facility;

(e) change (i) Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (ii) the order of application of any reduction in the Commitments or
any prepayment of Loans among the Facilities from the application thereof set
forth in the applicable provisions of

 

-95-



--------------------------------------------------------------------------------

Section 2.04(b) or 2.05(b), respectively, in any manner that materially and
adversely affects the Lenders under a Facility without the written consent of
(i) if such Facility is the Term Facility, the Term Lenders, and (ii) if such
Facility is the Revolving Credit Facility, the Revolving Credit Lenders;

(f) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;

(g) release all or substantially all of the Guarantors from the Guaranty (other
than as permitted by the Loan Documents) without the written consent of each
Lender;

(h) change Section 10.06 in a manner that imposes additional restrictions on the
ability of any Lender under any Facility to assign any of its rights or
obligations hereunder without the prior written consent of (i) if such Facility
is the Term Facility, the Required Term Lenders and (ii) if such Facility is the
Revolving Credit Facility, the Required Revolving Lenders;

(i) reduce the amount of each quarterly amortization payments due to any Term
Lender under Section 2.07(a) without the consent of such Term Lender;

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by an L/C Issuer in addition to the Lenders required
above, affect the rights or duties of such L/C Issuer under this Agreement or
any Issuer Document relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.06(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties
thereto. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

-96-



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, or an L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

-97-



--------------------------------------------------------------------------------

(c) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the L/C Issuers may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuers.

(d) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, any L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by an L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer), in connection with the enforcement or protection of its rights (A)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit; provided that the Borrower shall not be required to pay out
of pocket expenses incurred by a Defaulting Lender (including the fees, charges
and disbursements of any counsel for such Defaulting Lender), if such expenses
are attributable to such Lender being a Defaulting Lender.

 

-98-



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the syndication of the credit facilities
provided for herein, the preparation, negotiation execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (A) the
gross negligence or willful misconduct of such Indemnitee or (B) a breach in bad
faith of an obligation under a Loan Document in any material respect by such
Indemnitee.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuers or any Related Party of any of the foregoing, but
without limiting the Borrower’s payment obligations with respect thereto, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), an L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or an L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or an L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result

 

-99-



--------------------------------------------------------------------------------

of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and an L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (h) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors

 

-100-



--------------------------------------------------------------------------------

and assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the applicable Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $1,000,000, in
the case of any assignment in respect of either Term Facility, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

 

-101-



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or (2)
any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund;

(C) the consent of the L/C Issuers (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower or Defaulting Lender. No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Affiliates or Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its

 

-102-



--------------------------------------------------------------------------------

obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be presumed correct, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent will maintain on the Register information regarding the
designation by the Administrative Agent of, and revocation of any such
designation, any Lender known to the Administrative Agent as being a Defaulting
Lender. The Register shall be available for inspection by each of the Borrower
and the L/C Issuers at any reasonable time and from time to time upon reasonable
prior notice. In addition, at any time that a request for a consent for a
material or substantive change to the Loan Documents is pending, any Lender
wishing to consult with other Lenders in connection therewith may request and
receive from the Administrative Agent a copy of the Register. Upon its receipt
of an Assignment and Assumption executed in conformity with the provisions of
this Section 10.06, and payment to it of all fees due and payable with respect
thereto, the Administrative Agent shall accept such Assignment and Assumption
and record it in the Register. The Borrower hereby agrees that the
Administrative Agent acting as its agent solely for the purpose set forth above
in this clause (c), shall not subject the Administrative Agent to any fiduciary
or other implied duties, all of which are hereby waived by the Borrower.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any

 

-103-



--------------------------------------------------------------------------------

amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 10.01 that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(g) (it being
understood that the documentation required under Section 3.01(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of 3.06(b) as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 3.01 or 3.04, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
3.06(b) with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant in such Lender’s Loans
and the principal amounts (and stated interest) of each Participant’s interest
in such Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. The
Borrower hereby agrees that each Lender acting as its agent solely for the
purpose set forth above in this clause (d), shall not subject such Lender to any
fiduciary or other implied duties, all of which are hereby waived by the
Borrower.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be

 

-104-



--------------------------------------------------------------------------------

of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

(g) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.12(b)(ii). Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement
(including its obligations under Section 3.04), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the applicable Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and without
paying any processing fee therefor, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and (ii)
disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

(h) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time either L/C Issuer assigns all of its
Commitment and Loans pursuant to subsection (b) above, such L/C Issuer may, (i)
upon 30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer. In
the event of any such resignation as L/C Issuer, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Wells Fargo or Bank of America, N.A. as L/C Issuer. If
either Wells Fargo or Bank of America, N.A. resigns as L/C Issuer, such bank
shall retain all the rights and obligations of such L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).

 

-105-



--------------------------------------------------------------------------------

10.07 Treatment of Certain Information; Confidentiality.

(a) Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (X) becomes publicly available other than
as a result of a breach of this Section or (Y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section 10.07(a), “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(b) The Borrower agrees that each Fee Letter and any commitment letter executed
in connection herewith are confidential, and agrees not to disclose any
information contained in any such letter except upon the terms therein set
forth.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the

 

-106-



--------------------------------------------------------------------------------

Borrower or any other Loan Party against any and all of the obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, such L/C Issuer or their
respective Affiliates shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender, such L/C Issuer or such Affiliate different from the branch or office
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Lenders and each Loan Party as herein provided, and (y) such
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

To the extent that the interest rate laws of the State of Texas are applicable
to the Loans for purposes of determining the “maximum rate” or the “maximum
amount,” then those terms mean the “weekly ceiling” from time to time in effect
under Texas Finance Code § 303.001, as limited by Texas Finance Code § 303.009,
and, to the extent that this Agreement is deemed an open end account as such
term is defined in Texas Finance Code Section 301.002(a)(14), the Lenders retain
the right to modify the interest rate in accordance with applicable law. The
parties agree that Texas Finance Code, Chapter 346, which regulates certain
revolving loan accounts and revolving triparty accounts, shall not apply to any
revolving loan accounts created under this Agreement or the Notes or maintained
in connection therewith.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

-107-



--------------------------------------------------------------------------------

This Agreement and the other Loan Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Defaulting Lenders.

(a) If any Lender requests compensation under Section 3.04, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then (y) the Borrower
may, upon notice to such Lender and the Administrative Agent, and (z) in the
case of a Defaulting Lender, the Administrative Agent may, upon notice to such
Lender and the Borrower, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(i) other than an assignment required by the Administrative Agent, and unless
paid by the assignee or waived by the Administrative Agent, the Borrower shall
have paid to the Administrative Agent the assignment fee specified in
Section 10.06(b);

 

-108-



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05 and subject to Section
2.16) from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not violate applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply. If the Borrower, the Administrative
Agent, the Swing Line Lender and L/C Issuers agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of the Outstanding Amount of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Line Loans to be held pro rata by the Lenders in accordance
with the Commitments under the applicable Facility (without giving effect to
Section 2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of any Loan Party while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(b) If a Lender is a Defaulting Lender and upon the prior written consent of the
Administrative Agent, the other Lenders, the Swing Line Lender, and the L/C
Issuers (in each case which consent shall not be unreasonably withheld,
conditioned or delayed), then the Borrower shall have the right to remove such
Defaulting Lender as a party to this Agreement, and the Borrower may, upon
notice to such Defaulting Lender and the Administrative Agent and so long as no
Default has occurred and is continuing, remove such Defaulting Lender by
terminating such Defaulting Lender’s Commitment. The Borrower shall (i) pay in
full all principal, interest, fees and other amounts owing to such Defaulting
Lender through the date of termination (including its participations in Letters
of Credit and Swing Line Loans), subject to Section 2.16, (ii) provide
reasonable assurances and indemnities (which may include cash collateral) to the
applicable L/C Issuers and Swing Line Lender as either may reasonably require
with respect to any continuing obligation of such Defaulting Lender to purchase
participation interests in any Letters of Credit then outstanding, subject to
Section 2.16, and (iii) release such Defaulting Lender from its obligations
under the Loan Documents. The Administrative Agent

 

-109-



--------------------------------------------------------------------------------

shall distribute an amended Schedule 2.01, which shall be deemed incorporated
into this Agreement, to reflect the removal of the Defaulting Lender and
termination of its respective Commitment. The removal of a Defaulting Lender and
the termination of such Lender’s Commitment shall not increase or decrease any
other Lender’s Commitment which shall continue in effect notwithstanding such
removal of the Defaulting Lender.

(c) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) commitment fees shall cease to accrue on the unfunded portion of the
Commitments of such Defaulting Lender pursuant to Section 2.09;

(ii) the Commitments of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 10.01 hereof), provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender shall require the consent of such Defaulting Lender;

(iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to Section 2.03(h), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.09 with
respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized; and

(iv) if, under the circumstances described in Section 2.03(a)(iii)(E), an L/C
Issuer has issued a Letter of Credit upon satisfactory arrangements as provided
for in such subsection, then Letter of Credit Fees shall not accrue on such
Letter of Credit in respect of such Defaulting Lender pursuant to Section
2.03(j).

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED THAT THE
ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
APPLICABLE FEDERAL LAW.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH

 

-110-



--------------------------------------------------------------------------------

ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III

 

-111-



--------------------------------------------------------------------------------

of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

10.17 ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.18 Termination of Commitments under Existing Credit Agreement. The Existing
Credit Agreement, guaranties and all other agreements, documents and instruments
executed in connection therewith, except the Existing Letters of Credit, shall
terminate on the Closing Date. Execution of this Agreement by Lenders who are
parties to the Existing Credit Agreement shall constitute a waiver of the notice
provisions in Sections 2.06 of the Existing Credit Agreement.

 

-112-